

116 S4131 IS: Accessible, Affordable Internet for All Act
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4131IN THE SENATE OF THE UNITED STATESJuly 1, 2020Ms. Klobuchar (for herself, Mr. Schatz, Mr. Warner, Mr. Markey, Mr. Booker, Ms. Harris, Ms. Warren, Ms. Rosen, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo make high-speed broadband internet service accessible and affordable to all Americans, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Accessible, Affordable Internet for All Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Sense of Congress.Sec. 4. Severability.TITLE I—Digital EquitySec. 1000. Definitions.Subtitle A—Office of Internet Connectivity and GrowthSec. 1101. Establishment of the Office of Internet Connectivity and Growth.Sec. 1102. Duties.Sec. 1103. Streamlined applications for support.Sec. 1104. Coordination of support.Sec. 1105. Rule of construction.Sec. 1106. Funding.Subtitle B—Digital Equity ProgramsSec. 1201. State Digital Equity Capacity Grant Program.Sec. 1202. Digital Equity Competitive Grant Program.Sec. 1203. Policy research, data collection, analysis and modeling, evaluation, and dissemination.Sec. 1204. General provisions.Subtitle C—Broadband Service for Low-Income ConsumersSec. 1301. Additional broadband benefit.Sec. 1302. Grants to States to strengthen National Lifeline Eligibility Verifier.Sec. 1303. Federal coordination between Lifeline and SNAP verification.Subtitle D—E-Rate Support for Wi-Fi Hotspots, Other Equipment, and Connected DevicesSec. 1401. E-rate support for Wi-Fi hotspots, other equipment, and connected devices.Subtitle E—Supporting Connectivity for Higher Education Students in needSec. 1501. Higher education connectivity fund.Subtitle F—Healthcare broadband expansionSec. 1601. Definitions.Sec. 1602. Expansion of rural health care program.TITLE II—Broadband TransparencySec. 2001. Definitions.Sec. 2002. Broadband transparency.Sec. 2003. Distribution of data.Sec. 2004. Coordination with certain other Federal agencies.Sec. 2005. Broadband consumer labels.Sec. 2006. Appropriation for Broadband DATA Act.TITLE III—Broadband AccessSubtitle A—Expansion of Broadband AccessSec. 3101. Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service.Subtitle B—Broadband Infrastructure Finance and InnovationSec. 3201. Definitions.Sec. 3202. Determination of eligibility and project selection.Sec. 3203. Secured loans.Sec. 3204. Lines of credit.Sec. 3205. Alternative prudential lending standards for small projects.Sec. 3206. Program administration.Sec. 3207. State and local permits.Sec. 3208. Regulations.Sec. 3209. Funding.Sec. 3210. Reports to Congress.Subtitle C—Wi-Fi on School BusesSec. 3301. E-rate support for school bus Wi-Fi.TITLE IV—Community BroadbandSec. 4001. State, local, public-private partnership, and co-op broadband services.TITLE V—Broadband Infrastructure DeploymentSec. 5001. Broadband infrastructure deployment.TITLE VI—Repeal of Rule and Prohibition on Use of NPRMSec. 6001. Repeal of rule and prohibition on use of NPRM.2.DefinitionsIn this Act:(1)Aging individualThe term aging individual has the meaning given the term older individual in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Energy and Commerce of the House of Representatives.(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Covered householdThe term covered household means a household the income of which does not exceed 150 percent of the poverty threshold, as determined by using criteria of poverty established by the Bureau of the Census, for a household of the size involved.(6)Covered populationsThe term covered populations means—(A)individuals who are members of covered households;(B)aging individuals;(C)incarcerated individuals, other than individuals who are incarcerated in a Federal correctional facility (including a private facility operated under contract with the Federal Government);(D)veterans;(E)individuals with disabilities;(F)individuals with a language barrier, including individuals who—(i)are English learners; or(ii)have low levels of literacy;(G)individuals who are members of a racial or ethnic minority group; and(H)individuals who primarily reside in a rural area.(7)Digital literacyThe term digital literacy means the skills associated with using technology to enable users to find, evaluate, organize, create, and communicate information.(8)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(9)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(10)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(11)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(12)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)). (13)Rural areaThe term rural area has the meaning given the term in section 13 of the Rural Electrification Act of 1936 (7 U.S.C. 913).(14)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(15)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.3.Sense of Congress(a)In generalIt is the sense of Congress that—(1)a broadband service connection and digital literacy are increasingly critical to how individuals—(A)participate in the society, economy, and civic institutions of the United States; and(B)access health care and essential services, obtain education, and build careers;(2)digital exclusion—(A)carries a high societal and economic cost;(B)materially harms the opportunity of an individual with respect to the economic success, educational achievement, positive health outcomes, social inclusion, and civic engagement of that individual;(C)materially harms the opportunity of areas where it is especially widespread with respect to economic success, educational achievement, positive health outcomes, social cohesion, and civic institutions; and(D)exacerbates existing wealth and income gaps, especially those experienced by covered populations and between regions;(3)achieving accessible and affordable access to broadband service, as well as digital literacy, for all people of the United States requires additional and sustained research efforts and investment;(4)the Federal Government, as well as State, Tribal, and local governments, have made social, legal, and economic obligations that necessarily extend to how the citizens and residents of those governments access and use the internet; and(5)achieving accessible and affordable access to broadband service is a matter of social and economic justice and is worth pursuing.(b)Broadband service definedIn this section, the term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.4.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be invalid, the remainder of this Act and the amendments made by this Act, and the application of such provision or amendment to any other person or circumstance, shall not be affected thereby.IDigital Equity1000.DefinitionsIn this title:(1)Adoption of broadband serviceThe term adoption of broadband service means the process by which an individual obtains daily access to broadband service—(A)with a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications;(B)with the digital skills that are necessary for the individual to participate online; and(C)on a—(i)personal device; and(ii)secure and convenient network.(2)Anchor institutionThe term anchor institution means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, a public housing agency, a community college, an institution of higher education, a religious organization, or any other community support organization or agency.(3)Assistant SecretaryExcept in section 1101, the term Assistant Secretary means the Assistant Secretary, acting through the Office.(4)Broadband serviceThe term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(5)Covered programsThe term covered programs means the State Digital Equity Capacity Grant Program established under section 1201 and the Digital Equity Competitive Grant Program established under section 1202.(6)Digital equityThe term digital equity means the condition in which individuals and communities have the information technology capacity that is needed for full participation in the society and economy of the United States.(7)Digital inclusion activitiesThe term digital inclusion activities—(A)means the activities that are necessary to ensure that all individuals in the United States have access to, and the use of, affordable information and communication technologies, such as—(i)reliable broadband service;(ii)internet-enabled devices that meet the needs of the user; and(iii)applications and online content designed to enable and encourage self-sufficiency, participation, and collaboration; and(B)includes—(i)the provision of digital literacy training;(ii)the provision of quality technical support; and(iii)promoting basic awareness of measures to ensure online privacy and cybersecurity.(8)Eligible StateThe term eligible State means—(A)with respect to planning grants made available under section 1201(c)(3), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 1201(c)(3)(C); and(B)with respect to capacity grants awarded under section 1201(d), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 1201(d)(2), including approval of the State Digital Equity Plan developed by the State under section 1201(c).(9)Federal broadband service support programThe term Federal broadband service support program does not include any Universal Service Fund program and means any of the following programs (or any other similar Federal program) to the extent the program offers broadband service or programs for promoting access to broadband service and adoption of broadband service for various demographic communities through various media for residential, commercial, or community providers or anchor institutions:(A)The Telecommunications and Technology Program of the Appalachian Regional Commission.(B)The Telecommunications Infrastructure Loans and Loan Guarantees, the Rural Broadband Access Loans and Loan Guarantees, the Substantially Underserved Trust Areas Provisions, the Community Connect Grant Program, and the Distance Learning and Telemedicine Grant Program of the Rural Utilities Service of the Department of Agriculture.(C)The Public Works and Economic Adjustment Assistance Programs and the Planning and Local Technical Assistance Programs of the Economic Development Administration of the Department of Commerce.(D)The Community Development Block Grants and Section 108 Loan Guarantees, the Funds for Public Housing Authorities: Capital Fund and Operating Fund, the Multifamily Housing, the Indian Community Development Block Grant Program, the Indian Housing Block Grant Program, the Title VI Loan Guarantee Program, Choice Neighborhoods, the HOME Investment Partnerships Program, the Housing Trust Fund, and the Housing Opportunities for Persons with AIDS of the Department of Housing and Urban Development.(E)The American Job Centers of the Employment and Training Administration of the Department of Labor.(F)The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.(G)The State Digital Equity Capacity Grant Program established under section 1201.(H)The Digital Equity Competitive Grant Program established under section 1202.(I)The program established under section 723 of the Communications Act of 1934 (relating to expansion of access to broadband service for unserved areas, areas with low-tier service, areas with mid-tier service, and unserved anchor institutions), as added by section 3101. (J)The broadband infrastructure finance and innovation program established under subtitle B of title III.(10)Gender identityThe term gender identity has the meaning given the term in section 249(c) of title 18, United States Code.(11)Local educational agencyThe term local educational agency has the meaning given the term in section 8101(30) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(30)).(12)Medicaid enrolleeThe term Medicaid enrollee means, with respect to a State, an individual enrolled in the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or a waiver of that plan.(13)National Lifeline Eligibility VerifierThe term National Lifeline Eligibility Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(14)OfficeThe term Office means the Office of Internet Connectivity and Growth established pursuant to section 1101.(15)Public housing agencyThe term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(16)SNAP participantThe term SNAP participant means an individual who is a member of a household that participates in the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (17)Socially and economically disadvantaged small business concernThe term socially and economically disadvantaged small business concern has the meaning given the term in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)).(18)Tribally designated entityThe term tribally designated entity means an entity designated by an Indian Tribe to carry out activities under this title.(19)Universal Service Fund programThe term Universal Service Fund program means any program authorized under section 254 of the Communications Act of 1934 (47 U.S.C. 254), to the extent such program provides support for broadband service deployment.(20)Universal service mechanismThe term universal service mechanism means any funding stream provided by a Universal Service Fund program to support broadband service deployment.(21)Workforce development programThe term workforce development program has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).AOffice of Internet Connectivity and Growth1101.Establishment of the Office of Internet Connectivity and GrowthNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.1102.Duties(a)OutreachThe Office shall—(1)connect with communities that need access to broadband service and improved digital inclusion activities through various forms of outreach and communication techniques;(2)hold regional workshops across the country to share best practices and effective strategies for promoting access to broadband service and adoption of broadband service;(3)develop targeted broadband service training and presentations for various demographic communities through various media; and(4)develop and distribute publications (including toolkits, primers, manuals, and white papers) providing guidance, strategies, and insights to communities as the communities develop strategies to expand access to broadband service and adoption of broadband service.(b)Tracking of federal dollars(1)Broadband service infrastructureThe Office shall track the construction and use of and access to any broadband service infrastructure built using any Federal support in a central database.(2)Accounting mechanismThe Office shall develop a streamlined accounting mechanism by which any Federal agency offering a Federal broadband service support program, and the Commission with respect to the Universal Service Fund programs, shall provide the information described in paragraph (1) in a standardized and efficient fashion.(3)ReportNot later than 1 year after the date of the enactment of this Act, and every year thereafter, the Office shall make public on the website of the Office and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following:(A)A description of the work of the Office for the previous year and the number of residents of the United States that received broadband service as result of Federal broadband service support programs and the Universal Service Fund programs.(B)A description of how many residents of the United States were provided broadband service by which universal service mechanism or which Federal broadband service support program.(C)An estimate of the economic impact of such broadband service deployment efforts on the local economy, including any effect on small businesses or jobs.(D)A description of any non-economic benefits of such broadband service deployment efforts, including any effect on civic engagement.(c)Study and report on affordability of adoption of broadband service(1)StudyThe Office, in consultation with the Commission, the Department of Agriculture, the Department of the Treasury, and such other Federal agencies as the Office considers appropriate, shall, not later than 1 year after the date of the enactment of this Act, and biennially thereafter, conduct a study that examines the following:(A)The number of households for which cost is a barrier to the adoption of broadband service, the financial circumstances of such households, and whether such households are eligible for the broadband benefit under section 1301.(B)The extent to which the cost of adoption of broadband service is a financial burden to households that have adopted broadband service, the financial circumstances of such financially burdened households, and whether such households are receiving the broadband benefit under section 1301.(C)The appropriate standard to determine whether adoption of broadband service is affordable for households, given the financial circumstances of such households.(D)The feasibility of providing additional Federal subsidies, including expanding the eligibility for or increasing the amount of the broadband benefit under section 1301, to households to cover the difference between the cost of adoption of broadband service (determined before applying such additional Federal subsidies) and the price at which adoption of broadband service would be affordable.(E)How a program to provide additional Federal subsidies as described in subparagraph (D) should be administered to most effectively facilitate adoption of broadband service at the lowest overall expense to the Federal Government, including measures that would ensure that the availability of the subsidies does not result in providers raising the price of broadband service for households receiving subsidies.(F)How participation in the Lifeline program of the Commission has changed in the 5 years prior to the date of the enactment of this Act, including—(i)geographic information at the census-block level depicting the scale of change in participation in each area; and(ii)information on changes in participation by specific types of Lifeline-supported services, including fixed voice telephony service, mobile voice telephony service, fixed broadband service, and mobile broadband service and, in the case of any Lifeline-supported services provided as part of a bundle of services to which a Lifeline discount is applied, which Lifeline-supported services are part of such bundle and whether or not each Lifeline-supported service in such bundle meets Lifeline minimum service standards.(G)How competition impacts the price of broadband service.(2)ReportNot later than 1 year after the date of the enactment of this Act, and biennially thereafter, the Office shall submit to Congress a report on the results of the study conducted under paragraph (1).(3)Cost definedIn this subsection, the term cost means, with respect to adoption of broadband service, the cost of adoption of broadband service to a household after applying any subsidies that reduce such cost.1103.Streamlined applications for support(a)Federal agency consultationThe Office shall consult with any Federal agency offering a Federal broadband service support program to streamline and standardize the application process for financial assistance for such program.(b)Federal agency streamliningAny Federal agency offering a Federal broadband service support program shall amend the applications of such agency for broadband service support, to the extent practicable and as necessary, to streamline and standardize applications for Federal broadband service support programs across the Government.(c)Single applicationTo the greatest extent practicable, the Office shall seek to create one application that may be submitted to apply for all, or substantially all, Federal broadband service support programs.(d)Website requiredNot later than 180 days after the date of the enactment of this Act, the Office shall create a central website through which potential applicants can learn about and apply for support through any Federal broadband service support program.1104.Coordination of supportThe Office, any Federal agency that offers a Federal broadband service support program, and the Commission with respect to the Universal Service Fund programs shall coordinate to ensure that support is being distributed in an efficient, technology-neutral, and financially sustainable manner, with the goals of achieving universal access to affordable broadband service and promoting the most job and economic growth for all residents of the United States.1105.Rule of constructionNothing in this subtitle is intended to alter or amend any provision of section 254 of the Communications Act of 1934 (47 U.S.C. 254).1106.Funding(a)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated, $26,000,000 to carry out this subtitle for fiscal year 2021, to remain available until expended.(b)Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary $26,000,000 to carry out this subtitle for fiscal year 2022 and each fiscal year thereafter, to remain available until expended.BDigital Equity Programs1201.State Digital Equity Capacity Grant Program(a)Establishment; purpose(1)In generalThe Assistant Secretary shall establish in the Office the State Digital Equity Capacity Grant Program (referred to in this section as the Program)—(A)the purpose of which is to promote the achievement of digital equity, support digital inclusion activities, and build capacity for efforts by States relating to the adoption of broadband service by residents of those States;(B)through which the Assistant Secretary shall make grants to States in accordance with the requirements of this section; and(C)which shall ensure that States have the capacity to promote the achievement of digital equity and support digital inclusion activities.(2)Consultation with other Federal agencies; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary shall—(A)consult with—(i)the Secretary of Agriculture;(ii)the Secretary of Housing and Urban Development;(iii)the Secretary of Education;(iv)the Secretary of Labor;(v)the Secretary of Health and Human Services;(vi)the Secretary of Veterans Affairs;(vii)the Secretary of the Interior;(viii)the Assistant Secretary for Indian Affairs of the Department of the Interior;(ix)the Commission;(x)the Federal Trade Commission;(xi)the Director of the Institute of Museum and Library Services;(xii)the Administrator of the Small Business Administration;(xiii)the Federal Cochairman of the Appalachian Regional Commission; and(xiv)the head of any other Federal agency that the Assistant Secretary determines to be appropriate; and(B)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband service support programs and Universal Service Fund programs.(b)Administering entity(1)Selection; functionThe governor (or equivalent official) of a State that wishes to be awarded a grant under this section shall, from among entities that are eligible under paragraph (2), select an administering entity for that State, which shall—(A)serve as the recipient of, and administering agent for, any grant awarded to the State under this section;(B)develop, implement, and oversee the State Digital Equity Plan for the State described in subsection (c);(C)make subgrants to any of the entities described in clauses (i) through (xi) of subsection (c)(1)(D) that is located in the State in support of—(i)the State Digital Equity Plan for the State; and(ii)digital inclusion activities in the State generally; and(D)serve as—(i)an advocate for digital equity policies and digital inclusion activities; and(ii)a repository of best practice materials regarding the policies and activities described in clause (i).(2)Eligible entitiesAny of the following entities may serve as the administering entity for a State for the purposes of this section if the entity has demonstrated a capacity to administer the Program on a statewide level:(A)The State.(B)A political subdivision, agency, or instrumentality of the State.(C)An Indian Tribe located in the State, a tribally designated entity located in the State, or a Native Hawaiian organization located in the State.(c)State Digital Equity Plan(1)Development; contentsA State that wishes to be awarded a grant under subsection (d) shall develop a State Digital Equity Plan for the State, which shall include—(A)an identification of the barriers to digital equity faced by covered populations in the State;(B)measurable objectives for documenting and promoting, among each group described in subparagraphs (A) through (H) of section 2(6) located in that State—(i)the availability of, and affordability of access to, broadband service and technology needed for the use of broadband service;(ii)public awareness of such availability and affordability and of subsidies available to increase such affordability (including subsidies available through the Lifeline program of the Commission), including objectives to—(I)inform Medicaid enrollees and SNAP participants, and organizations that serve Medicaid enrollees and SNAP participants, of potential eligibility for the Lifeline program; and(II)provide Medicaid enrollees and SNAP participants with information about the Lifeline program, including—(aa)how to apply for the Lifeline program; and(bb)a description of the prohibition on more than one subscriber in each household receiving a service provided under the Lifeline program;(iii)the online accessibility and inclusivity of public resources and services;(iv)digital literacy;(v)awareness of, and the use of, measures to secure the online privacy of, and cybersecurity with respect to, an individual; and(vi)the availability and affordability of consumer devices and technical support for those devices;(C)an assessment of how the objectives described in subparagraph (B) will impact and interact with the State’s—(i)economic and workforce development goals, plans, and outcomes;(ii)educational outcomes;(iii)health outcomes;(iv)civic and social engagement; and(v)delivery of other essential services;(D)in order to achieve the objectives described in subparagraph (B), a description of how the State plans to collaborate with key stakeholders in the State, which may include—(i)anchor institutions;(ii)county and municipal governments;(iii)local educational agencies;(iv)where applicable, Indian Tribes, tribally designated entities, or Native Hawaiian organizations;(v)nonprofit organizations;(vi)organizations that represent—(I)individuals with disabilities, including organizations that represent children with disabilities;(II)aging individuals;(III)individuals with a language barrier, including individuals who—(aa)are English learners; or(bb)have low levels of literacy;(IV)veterans;(V)individuals residing in rural areas; and(VI)incarcerated individuals in that State, other than individuals who are incarcerated in a Federal correctional facility (including a private facility operated under contract with the Federal Government);(vii)civil rights organizations;(viii)entities that carry out workforce development programs;(ix)agencies of the State that are responsible for administering or supervising adult education and literacy activities in the State;(x)public housing agencies whose jurisdictions are located in the State; and(xi)a consortium of any of the entities described in clauses (i) through (x); and(E)a list of organizations with which the administering entity for the State collaborated in developing and implementing the Plan.(2)Public availability(A)In generalThe administering entity for a State shall make the State Digital Equity Plan of the State available for public comment for a period of not less than 30 days before the date on which the State submits an application to the Assistant Secretary under subsection (d)(2).(B)Consideration of comments receivedThe administering entity for a State shall, with respect to an application submitted to the Assistant Secretary under subsection (d)(2)—(i)before submitting the application—(I)consider all comments received during the comment period described in subparagraph (A) with respect to the application (referred to in this subparagraph as the comment period); and(II)make any changes to the plan that the administering entity determines to be appropriate; and(ii)when submitting the application—(I)describe any changes pursued by the administering entity in response to comments received during the comment period; and(II)include a written response to each comment received during the comment period.(3)Planning grants(A)In generalBeginning in the first fiscal year that begins after the date of the enactment of this Act, the Assistant Secretary shall, in accordance with the requirements of this paragraph, award planning grants to States for the purpose of developing the State Digital Equity Plans of those States under this subsection.(B)EligibilityIn order to be awarded a planning grant under this paragraph, a State—(i)shall submit to the Assistant Secretary an application under subparagraph (C); and(ii)may not have been awarded, at any time, a planning grant under this paragraph.(C)ApplicationA State that wishes to be awarded a planning grant under this paragraph shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(i)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(ii)A certification from the State that, not later than 1 year after the date on which the Assistant Secretary awards the planning grant to the State, the administering entity for that State will submit to the Assistant Secretary a State Digital Equity Plan developed under this subsection, which will comply with the requirements of this subsection, including the requirements of paragraph (2).(iii)The assurances required under subsection (e).(D)Awards(i)Amount of grantThe amount of a planning grant awarded to an eligible State under this paragraph shall be determined according to the formula under subsection (d)(3)(A)(i).(ii)Duration(I)In generalExcept as provided in subclause (II), with respect to a planning grant awarded to an eligible State under this paragraph, the State shall expend the grant funds during the 1-year period beginning on the date on which the State is awarded the grant funds.(II)ExceptionThe Assistant Secretary may grant an extension of not longer than 180 days with respect to the requirement under subclause (I).(iii)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a planning grant is awarded under this paragraph may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under clause (i).(E)Use of fundsAn eligible State to which a planning grant is awarded under this paragraph shall, through the administering entity for that State, use the grant funds only for the following purposes:(i)To develop the State Digital Equity Plan of the State under this subsection.(ii)(I)Subject to subclause (II), to make subgrants to any of the entities described in clauses (i) through (xi) of paragraph (1)(D) to assist in the development of the State Digital Equity Plan of the State under this subsection.(II)If the administering entity for a State makes a subgrant described in subclause (I), the administering entity shall, with respect to the subgrant, provide to the State the assurances required under subsection (e).(d)State capacity grants(1)In generalBeginning not later than 2 years after the date on which the Assistant Secretary begins awarding planning grants under subsection (c)(3), the Assistant Secretary shall each year award grants to eligible States to support—(A)the implementation of the State Digital Equity Plans of those States; and(B)digital inclusion activities in those States.(2)ApplicationA State that wishes to be awarded a grant under this subsection shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(A)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(B)The State Digital Equity Plan of that State, as described in subsection (c).(C)A certification that the State, acting through the administering entity for the State, shall—(i)implement the State Digital Equity Plan of the State; and(ii)make grants in a manner that is consistent with the aims of the Plan described in clause (i).(D)The assurances required under subsection (e).(E)In the case of a State to which the Assistant Secretary has previously awarded a grant under this subsection, any amendments to the State Digital Equity Plan of that State, as compared with the State Digital Equity Plan of the State previously submitted.(3)Awards(A)Amount of grant(i)FormulaSubject to clauses (ii), (iii), and (iv), the Assistant Secretary shall calculate the amount of a grant awarded to an eligible State under this subsection in accordance with the following criteria, using the best available data for all States for the fiscal year in which the grant is awarded:(I)50 percent of the total grant amount shall be based on the population of the eligible State in proportion to the total population of all eligible States.(II)25 percent of the total grant amount shall be based on the number of individuals in the eligible State who are members of covered populations in proportion to the total number of individuals in all eligible States who are members of covered populations.(III)25 percent of the total grant amount shall be based on the lack of availability of broadband service and lack of adoption of broadband service in the eligible State in proportion to the lack of availability of broadband service and lack of adoption of broadband service in all eligible States, which shall be determined according to data collected—(aa)from the annual inquiry of the Commission conducted under section 706(b) of the Telecommunications Act of 1996 (47 U.S.C. 1302(b));(bb)from the American Community Survey or, if necessary, other data collected by the Bureau of the Census;(cc)from the Internet and Computer Use Supplement to the Current Population Survey of the Bureau of the Census;(dd)by the Commission pursuant to the rules issued under section 802 of the Communications Act of 1934 (47 U.S.C. 642); and(ee)from any other source that the Assistant Secretary, after appropriate notice and opportunity for public comment, determines to be appropriate.(ii)Minimum awardThe amount of a grant awarded to an eligible State under this subsection in a fiscal year shall be not less than 0.5 percent of the total amount made available to award grants to eligible States for that fiscal year.(iii)Additional amountsIf, after awarding planning grants to States under subsection (c)(3) and capacity grants to eligible States under this subsection in a fiscal year, there are amounts remaining to carry out this section, the Assistant Secretary shall distribute those amounts—(I)to eligible States to which the Assistant Secretary has awarded grants under this subsection for that fiscal year; and(II)in accordance with the formula described in clause (i).(iv)Data unavailableIf, in a fiscal year, the Commonwealth of Puerto Rico (referred to in this clause as Puerto Rico) is an eligible State and specific data for Puerto Rico is unavailable for a factor described in subclause (I), (II), or (III) of clause (i), the Assistant Secretary shall use the median data point with respect to that factor among all eligible States and assign it to Puerto Rico for the purposes of making any calculation under that clause for that fiscal year.(B)DurationWith respect to a grant awarded to an eligible State under this subsection, the eligible State shall expend the grant funds during the 5-year period beginning on the date on which the eligible State is awarded the grant funds.(C)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a grant is awarded under this subsection may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under subparagraph (A).(D)Use of fundsThe administering entity for an eligible State to which a grant is awarded under this subsection shall use the grant amounts for the following purposes:(i)(I)Subject to subclause (II), to update or maintain the State Digital Equity Plan of the State.(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 20 percent of the amount of the grant for the purpose described in subclause (I).(ii)To implement the State Digital Equity Plan of the State.(iii)(I)Subject to subclause (II), to award a grant to any entity that is described in section 1202(b) and is located in the eligible State in order to—(aa)assist in the implementation of the State Digital Equity Plan of the State;(bb)pursue digital inclusion activities in the State consistent with the State Digital Equity Plan of the State; and(cc)report to the State regarding the digital inclusion activities of the entity.(II)Before an administering entity for an eligible State may award a grant under subclause (I), the administering entity shall require the entity to which the grant is awarded to certify that—(aa)the entity shall carry out the activities required under items (aa), (bb), and (cc) of that subclause;(bb)the receipt of the grant shall not result in unjust enrichment of the entity; and(cc)the entity shall cooperate with any evaluation—(AA)of any program that relates to a grant awarded to the entity; and(BB)that is carried out by or for the administering entity, the Assistant Secretary, or another Federal official.(iv)(I)Subject to subclause (II), to evaluate the efficacy of the efforts funded by grants made under clause (iii).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 5 percent of the amount of the grant for a purpose described in subclause (I).(v)(I)Subject to subclause (II), for the administrative costs incurred in carrying out the activities described in clauses (i) through (iv).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 3 percent of the amount of the grant for the purpose described in subclause (I).(e)AssurancesWhen applying for a grant under this section, a State shall include in the application for that grant assurances that—(1)if any of the entities described in clauses (i) through (xi) of subsection (c)(1)(D) or section 1202(b) is awarded grant funds under this section (referred to in this subsection as a covered recipient), provide that—(A)the covered recipient shall use the grant funds in accordance with any applicable statute, regulation, or application procedure;(B)the administering entity for that State shall adopt and use proper methods of administering any grant that the covered recipient is awarded, including by—(i)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out the program to which the grant relates;(ii)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(iii)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates; and(C)the administering entity for that State shall cooperate in carrying out any evaluation—(i)of any program that relates to a grant awarded to the covered recipient; and(ii)that is carried out by or for the Assistant Secretary or another Federal official;(2)the administering entity for that State shall—(A)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the State is awarded under this section;(B)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section;(C)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section; and(D)with respect to any significant proposed change or amendment to the State Digital Equity Plan for the State, make the change or amendment available for public comment in accordance with subsection (c)(2); and(3)the State, before submitting to the Assistant Secretary the State Digital Equity Plan of the State, has complied with the requirements of subsection (c)(2).(f)Termination of grant(1)In generalIn addition to other authority under applicable law, the Assistant Secretary shall terminate a grant awarded to an eligible State under this section if, after notice to the State and opportunity for a hearing, the Assistant Secretary determines, and presents to the State a rationale and supporting information that clearly demonstrates, that—(A)the grant funds are not contributing to the development or implementation of the State Digital Equity Plan of the State, as applicable;(B)the State is not upholding assurances made by the State to the Assistant Secretary under subsection (e); or(C)the grant is no longer necessary to achieve the original purpose for which the Assistant Secretary awarded the grant.(2)RedistributionIf the Assistant Secretary, in a fiscal year, terminates a grant under paragraph (1) or under other authority under applicable law, the Assistant Secretary shall redistribute the unspent grant amounts—(A)to eligible States to which the Assistant Secretary has awarded grants under subsection (d) for that fiscal year; and(B)in accordance with the formula described in subsection (d)(3)(A)(i).(g)Reporting and information requirements; Internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which a grant, including a subgrant, is awarded under this section to publicly report, for each year during the period described in subsection (c)(3)(D)(ii) or (d)(3)(B), as applicable, with respect to the grant, and in a format specified by the Assistant Secretary, on—(i)the use of that grant by the entity;(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded; and(iii)the implementation of the State Digital Equity Plan of the State;(B)establish appropriate mechanisms to ensure that any entity to which a grant, including a subgrant, is awarded under this section—(i)uses the grant amounts in an appropriate manner; and(ii)complies with all terms with respect to the use of the grant amounts; and(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)the application of each State that has applied for a grant under this section;(ii)the status of each application described in clause (i);(iii)each report submitted by an entity under subparagraph (A);(iv)a record of public comments received during the comment period described in subsection (c)(2)(A) regarding the State Digital Equity Plan of a State, as well as any written responses to or actions taken as a result of those comments; and(v)any other information that the Assistant Secretary considers appropriate to ensure that the public has sufficient information to understand and monitor grants awarded under this section; and(2)may establish additional reporting and information requirements for any recipient of a grant under this section.(h)Supplement not supplantA grant or subgrant awarded under this section shall supplement, not supplant, other Federal or State funds that have been made available to carry out activities described in this section.(i)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)not more than 5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to—(i)States, or administering entities for States, to prepare the applications of those States; and(ii)administering entities with respect to grants awarded under this section; and(C)developing the report required under section 1203(a); and(2)not less than 5 percent to award grants directly to Indian Tribes, tribally designated entities, and Native Hawaiian organizations to allow those Tribes, entities, and organizations to carry out the activities described in this section.(j)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(k)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated—(1)for the award of grants under subsection (c)(3), $60,000,000 for fiscal year 2021, to remain available until expended; and(2)for the award of grants under subsection (d)—(A)$125,000,000 for fiscal year 2021, to remain available until expended;(B)$125,000,000 for fiscal year 2022, to remain available until expended;(C)$125,000,000 for fiscal year 2023, to remain available until expended;(D)$125,000,000 for fiscal year 2024, to remain available until expended; and(E)$125,000,000 for fiscal year 2025, to remain available until expended.1202.Digital Equity Competitive Grant Program(a)Establishment(1)In generalNot later than 30 days after the date on which the Assistant Secretary begins awarding grants under section 1201(d), and not before that date, the Assistant Secretary shall establish in the Office the Digital Equity Competitive Grant Program (referred to in this section as the Program), the purpose of which is to award grants to support efforts to achieve digital equity, promote digital inclusion activities, and spur greater adoption of broadband service among covered populations.(2)Consultation; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary—(A)may consult a State with respect to—(i)the identification of groups described in subparagraphs (A) through (H) of section 2(6) located in that State; and(ii)the allocation of grant funds within that State for projects in or affecting the State; and(B)shall—(i)consult with—(I)the Secretary of Agriculture;(II)the Secretary of Housing and Urban Development;(III)the Secretary of Education;(IV)the Secretary of Labor;(V)the Secretary of Health and Human Services;(VI)the Secretary of Veterans Affairs;(VII)the Secretary of the Interior;(VIII)the Assistant Secretary for Indian Affairs of the Department of the Interior;(IX)the Commission;(X)the Federal Trade Commission;(XI)the Director of the Institute of Museum and Library Services;(XII)the Administrator of the Small Business Administration;(XIII)the Federal Cochairman of the Appalachian Regional Commission; and(XIV)the head of any other Federal agency that the Assistant Secretary determines to be appropriate; and(ii)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband service support programs and Universal Service Fund programs.(b)EligibilityThe Assistant Secretary may award a grant under the Program to any of the following entities if the entity is not serving, and has not served, as the administering entity for a State under section 1201(b):(1)A political subdivision, agency, or instrumentality of a State, including an agency of a State that is responsible for administering or supervising adult education and literacy activities in the State.(2)An Indian Tribe, a tribally designated entity, or a Native Hawaiian organization.(3)An entity that is—(A)a not-for-profit entity; and(B)not a school.(4)An anchor institution.(5)A local educational agency.(6)An entity that carries out a workforce development program.(7)A consortium of any of the entities described in paragraphs (1) through (6).(8)A consortium of—(A)an entity described in any of paragraphs (1) through (6); and(B)an entity that—(i)the Assistant Secretary, by rule, determines to be in the public interest; and(ii)is not a school.(c)ApplicationAn entity that wishes to be awarded a grant under the Program shall submit to the Assistant Secretary an application—(1)at such time, in such form, and containing such information as the Assistant Secretary may require; and(2)that—(A)provides a detailed explanation of how the entity will use any grant amounts awarded under the Program to carry out the purposes of the Program in an efficient and expeditious manner;(B)identifies the period in which the applicant will expend the grant funds awarded under the Program;(C)includes—(i)a justification for the amount of the grant that the applicant is requesting; and(ii)for each fiscal year in which the applicant will expend the grant funds, a budget for the activities that the grant funds will support;(D)demonstrates to the satisfaction of the Assistant Secretary that the entity—(i)is capable of carrying out the project or function to which the application relates and the activities described in subsection (h)—(I)in a competent manner; and(II)in compliance with all applicable Federal, State, and local laws; and(ii)if the applicant is an entity described in subsection (b)(1), will appropriate or otherwise unconditionally obligate from non-Federal sources funds that are necessary to meet the requirements of subsection (e);(E)discloses to the Assistant Secretary the source and amount of other Federal, State, or outside funding sources from which the entity receives, or has applied for, funding for activities or projects to which the application relates; and(F)provides—(i)the assurances that are required under subsection (f); and(ii)an assurance that the entity shall follow such additional procedures as the Assistant Secretary may require to ensure that grant funds are used and accounted for in an appropriate manner.(d)Award of grants(1)Factors considered in award of grantsIn deciding whether to award a grant under the Program, the Assistant Secretary shall, to the extent practicable, consider—(A)whether—(i)an application will, if approved—(I)increase access to broadband service and the adoption of broadband service among covered populations to be served by the applicant; and(II)not result in unjust enrichment; and(ii)the applicant is, or plans to subcontract with, a socially and economically disadvantaged small business concern;(B)the comparative geographic diversity of the application in relation to other eligible applications; and(C)the extent to which an application may duplicate or conflict with another program.(2)Use of funds(A)In generalIn addition to the activities required under subparagraph (B), an entity to which the Assistant Secretary awards a grant under the Program shall use the grant amounts to support not less than 1 of the following activities:(i)To develop and implement digital inclusion activities that benefit covered populations.(ii)To facilitate the adoption of broadband service by covered populations, including by raising awareness of subsidies available to increase affordability of such service (including subsidies available through the Lifeline program of the Commission), in order to provide educational and employment opportunities to those populations.(iii)To implement, consistent with the purposes of this subtitle—(I)training programs for covered populations that cover basic, advanced, and applied skills; or(II)other workforce development programs.(iv)To make available equipment, instrumentation, networking capability, hardware and software, or digital network technology for broadband service to covered populations at low or no cost.(v)To construct, upgrade, expend, or operate new or existing public access computing centers for covered populations through anchor institutions.(vi)To undertake any other project or activity that the Assistant Secretary finds to be consistent with the purposes for which the Program is established.(B)Evaluation(i)In generalAn entity to which the Assistant Secretary awards a grant under the Program shall use not more than 10 percent of the grant amounts to measure and evaluate the activities supported with the grant amounts.(ii)Submission to Assistant SecretaryAn entity to which the Assistant Secretary awards a grant under the Program shall submit to the Assistant Secretary each measurement and evaluation performed under clause (i)—(I)in a manner specified by the Assistant Secretary;(II)not later than 15 months after the date on which the entity is awarded the grant amounts; and(III)annually after the submission described in subclause (II) for any year in which the entity expends grant amounts.(C)Administrative costsAn entity to which the Assistant Secretary awards a grant under the Program may use not more than 10 percent of the amount of the grant for administrative costs in carrying out any of the activities described in subparagraph (A).(D)Time limitationsWith respect to a grant awarded to an entity under the Program, the entity—(i)except as provided in clause (ii), shall expend the grant amounts during the 4-year period beginning on the date on which the entity is awarded the grant amounts; and(ii)during the 1-year period beginning on the date that is 4 years after the date on which the entity is awarded the grant amounts, may continue to measure and evaluate the activities supported with the grant amounts, as required under subparagraph (B).(E)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with a grant under the Program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this subparagraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(F)Neutrality requirementAn employer to which the Assistant Secretary awards a grant under the Program shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(G)Referral of alleged violations of applicable Federal labor and employment lawsThe Assistant Secretary shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, any alleged violation of subparagraph (E) or (F) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the Program.(e)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of any project for which the Assistant Secretary awards a grant under the Program may not exceed 90 percent.(2)ExceptionThe Assistant Secretary may grant a waiver with respect to the limitation on the Federal share of a project described in paragraph (1) if—(A)the applicant with respect to the project petitions the Assistant Secretary for the waiver; and(B)the Assistant Secretary determines that the petition described in subparagraph (A) demonstrates financial need.(f)AssurancesWhen applying for a grant under this section, an entity shall include in the application for that grant assurances that the entity will—(1)use any grant funds that the entity is awarded in accordance with any applicable statute, regulation, or application procedure;(2)adopt and use proper methods of administering any grant that the entity is awarded, including by—(A)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out a program to which the grant relates;(B)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(C)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates;(3)cooperate with respect to any evaluation—(A)of any program that relates to a grant awarded to the entity; and(B)that is carried out by or for the Assistant Secretary or another Federal official;(4)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the entity is awarded under the Program;(5)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program; and(6)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program.(g)Termination of grantIn addition to other authority under applicable law, the Assistant Secretary shall—(1)terminate a grant awarded to an entity under this section if, after notice to the entity and opportunity for a hearing, the Assistant Secretary determines, and presents to the entity a rationale and supporting information that clearly demonstrates, that—(A)the grant funds are not being used in a manner that is consistent with the application with respect to the grant submitted by the entity under subsection (c);(B)the entity is not upholding assurances made by the entity to the Assistant Secretary under subsection (f); or(C)the grant is no longer necessary to achieve the original purpose for which the Assistant Secretary awarded the grant; and(2)with respect to any grant funds that the Assistant Secretary terminates under paragraph (1) or under other authority under applicable law, competitively award the grant funds to another applicant (if such an applicant exists), consistent with the requirements of this section.(h)Reporting and information requirements; internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which the Assistant Secretary awards a grant under the Program to, for each year during the period described in clause (i) of subsection (d)(2)(D) with respect to the grant and during the period described in clause (ii) of such subsection with respect to the grant if the entity continues to measure and evaluate the activities supported with the grant amounts during such period, submit to the Assistant Secretary a report, in a format specified by the Assistant Secretary, regarding—(i)the use by the entity of the grant amounts; and(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded;(B)establish mechanisms to ensure appropriate use of, and compliance with respect to all terms regarding, grant funds awarded under the Program;(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)a list of each entity that has applied for a grant under the Program;(ii)a description of each application described in clause (i), including the proposed purpose of each grant described in that clause;(iii)the status of each application described in clause (i), including whether the Assistant Secretary has awarded a grant with respect to the application and, if so, the amount of the grant;(iv)each report submitted by an entity under subparagraph (A); and(v)any other information that the Assistant Secretary considers appropriate to ensure that the public has sufficient information to understand and monitor grants awarded under the Program; and(D)ensure that any entity with respect to which an award is terminated under subsection (g) may, in a timely manner, appeal or otherwise challenge that termination; and(2)may establish additional reporting and information requirements for any recipient of a grant under the Program.(i)Supplement not supplantA grant awarded to an entity under the Program shall supplement, not supplant, other Federal or State funds that have been made available to the entity to carry out activities described in this section.(j)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)not more than 5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to entities to prepare the applications of those entities with respect to grants awarded under this section;(C)developing the report required under section 1203(a); and(D)conducting outreach to entities that may be eligible to be awarded a grant under the Program regarding opportunities to apply for such a grant; and(2)not less than 5 percent to award grants directly to Indian Tribes, tribally designated entities, and Native Hawaiian organizations to allow those Tribes, entities, and organizations to carry out the activities described in this section.(k)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(l)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated, $625,000,000 to carry out this section for fiscal year 2021, to remain available until expended.1203.Policy research, data collection, analysis and modeling, evaluation, and dissemination(a)Reporting requirements(1)In generalNot later than 1 year after the date on which the Assistant Secretary begins awarding grants under section 1201(d), and annually thereafter, the Assistant Secretary shall—(A)submit to the appropriate committees of Congress a report that documents, for the year covered by the report—(i)the findings of each evaluation conducted under subparagraph (B);(ii)a list of each grant awarded under each covered program, which shall include—(I)the amount of each such grant;(II)the recipient of each such grant; and(III)the purpose for which each such grant was awarded;(iii)any termination or modification of a grant awarded under the covered programs, which shall include a description of the subsequent usage of any funds to which such an action applies; and(iv)each challenge made by an applicant for, or a recipient of, a grant under the covered programs and the outcome of each such challenge; and(B)conduct evaluations of the activities carried out under the covered programs, which shall include an evaluation of—(i)whether eligible States to which grants are awarded under the program established under section 1201 are—(I)abiding by the assurances made by those States under subsection (e) of that section;(II)meeting, or have met, the stated goals of the State Digital Equity Plans developed by the States under subsection (c) of that section;(III)satisfying the requirements imposed by the Assistant Secretary on those States under subsection (g) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program; and(ii)whether entities to which grants are awarded under the program established under section 1202 are—(I)abiding by the assurances made by those entities under subsection (f) of that section;(II)meeting, or have met, the stated goals of those entities with respect to the use of the grant amounts;(III)satisfying the requirements imposed by the Assistant Secretary on those entities under subsection (h) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program.(2)Public availabilityThe Assistant Secretary shall make each report submitted under paragraph (1)(A) publicly available in an online format that—(A)facilitates access and ease of use;(B)is searchable; and(C)is accessible—(i)to individuals with disabilities; and(ii)in languages other than English.(b)Authority to contract and enter into other arrangementsThe Assistant Secretary may award grants and enter into contracts, cooperative agreements, and other arrangements with Federal agencies, public and private organizations, and other entities with expertise that the Assistant Secretary determines appropriate in order to—(1)evaluate the impact and efficacy of activities supported by grants awarded under the covered programs; and(2)develop, catalog, disseminate, and promote the exchange of best practices, both with respect to and independent of the covered programs, in order to achieve digital equity.(c)Consultation and public engagementIn carrying out subsection (a), and to further the objectives described in paragraphs (1) and (2) of subsection (b), the Assistant Secretary shall conduct ongoing collaboration and consult with—(1)the Secretary of Agriculture;(2)the Secretary of Housing and Urban Development;(3)the Secretary of Education;(4)the Secretary of Labor;(5)the Secretary of Health and Human Services;(6)the Secretary of Veterans Affairs;(7)the Secretary of the Interior;(8)the Assistant Secretary for Indian Affairs of the Department of the Interior;(9)the Commission;(10)the Federal Trade Commission;(11)the Director of the Institute of Museum and Library Services;(12)the Administrator of the Small Business Administration;(13)the Federal Cochairman of the Appalachian Regional Commission;(14)State agencies and governors of States (or equivalent officials);(15)entities serving as administering entities for States under section 1201(b);(16)national, State, Tribal, and local organizations that conduct digital inclusion activities, promote digital equity, or provide digital literacy services;(17)researchers, academics, and philanthropic organizations; and(18)other agencies, organizations (including international organizations), entities (including entities with expertise in the fields of data collection, analysis and modeling, and evaluation), and community stakeholders, as determined appropriate by the Assistant Secretary.(d)Technical support and assistanceThe Assistant Secretary shall provide technical support and assistance to potential applicants for the covered programs and entities awarded grants under the covered programs, to ensure consistency in data reporting and to meet the objectives of this section.1204.General provisions(a)Nondiscrimination(1)In generalNo individual in the United States may, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity, sexual orientation, age, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity that is funded in whole or in part with funds made available under this subtitle.(2)EnforcementThe Assistant Secretary shall effectuate paragraph (1) with respect to any program or activity described in that paragraph by issuing regulations and taking actions consistent with section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1).(3)Judicial reviewJudicial review of an action taken by the Assistant Secretary under paragraph (2) shall be available to the extent provided in section 603 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–2).(b)Technological neutralityThe Assistant Secretary shall, to the extent practicable, carry out this subtitle in a technologically neutral manner.(c)Audit and oversightThere are appropriated to the Office of Inspector General of the Department of Commerce, out of any money in the Treasury not otherwise appropriated, for audits and oversight of funds made available to carry out this subtitle, $5,000,000 for fiscal year 2021, to remain available until expended.CBroadband Service for Low-Income Consumers1301.Additional broadband benefit(a)Promulgation of regulations requiredNot later than 180 days after the date of the enactment of this Act, the Commission shall promulgate regulations implementing this section.(b)RequirementsThe regulations promulgated pursuant to subsection (a) shall establish the following:(1)Broadband benefitA provider shall provide an eligible household with an internet service offering, upon request by a member of such household. Such provider shall discount the price charged to such household for such internet service offering in an amount equal to the broadband benefit for such household.(2)Verification of eligibilityTo verify whether a household is an eligible household, a provider shall either—(A)use the National Lifeline Eligibility Verifier; or(B)rely upon an alternative verification process of the provider, if the Commission finds such process to be sufficient to avoid waste, fraud, and abuse.(3)Use of national lifeline eligibility verifierThe Commission shall—(A)expedite the ability of all providers to access the National Lifeline Eligibility Verifier for purposes of determining whether a household is an eligible household; and(B)ensure that the National Lifeline Eligibility Verifier approves an eligible household to receive the broadband benefit not later than ten days after the date of the submission of information necessary to determine if such household is an eligible household.(4)ReimbursementFrom the Broadband Connectivity Fund established in subsection (g), the Commission shall reimburse a provider in an amount equal to the broadband benefit with respect to an eligible household that receives such benefit from such provider.(5)Reimbursement for connected deviceA provider that, in addition to providing the broadband benefit to an eligible household, supplies such household with a connected device may be reimbursed up to $100 from the Broadband Connectivity Fund established in subsection (g) for such connected device, if the charge to such eligible household is more than $10 but less than $50 for such connected device, except that a provider may receive reimbursement for no more than one connected device per eligible household.(6)Certification requiredTo receive a reimbursement under paragraph (4) or (5), a provider shall certify to the Commission the following:(A)That the amount for which the provider is seeking reimbursement from the Broadband Connectivity Fund for an internet service offering to an eligible household is not more than the normal rate.(B)That each eligible household for which the provider is seeking reimbursement for providing an internet service offering discounted by the broadband benefit—(i)has not been and will not be charged—(I)for such offering, if the normal rate for such offering is less than or equal to the amount of the broadband benefit for such household; or(II)more for such offering than the difference between the normal rate for such offering and the amount of the broadband benefit for such household;(ii)will not be required to pay an early termination fee if such eligible household elects to enter into a contract to receive such internet service offering if such household later terminates such contract; and(iii)was not subject to a mandatory waiting period for such internet service offering based on having previously received broadband service from such provider.(C)That each eligible household for which the provider is seeking reimbursement for supplying such household with a connected device has not been and will not be charged $10 or less or $50 or more for such device.(D)A description of the process used by the provider to verify that a household is an eligible household, if the provider elects an alternative verification process under paragraph (2)(B), and that such verification process was designed to avoid waste, fraud, and abuse.(7)Audit requirementsThe Commission shall adopt audit requirements to ensure that providers are in compliance with the requirements of this section and to prevent waste, fraud, and abuse in the broadband benefit program established under this section.(c)Eligible providersNotwithstanding subsection (e) of this section, the Commission shall provide a reimbursement to a provider under this section without requiring such provider to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).(d)Rule of constructionNothing in this section shall affect the collection, distribution, or administration of the Lifeline Assistance Program governed by the rules set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation).(e)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support.(f)EnforcementA violation of this section or a regulation promulgated under this section, including the knowing or reckless denial of an internet service offering discounted by the broadband benefit to an eligible household that requests such an offering, shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act. The Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section.(g)Broadband Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Broadband Connectivity Fund.(2)AppropriationThere are appropriated to the Broadband Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $9,000,000,000 for fiscal year 2021, to remain available until expended.(3)Use of fundsAmounts in the Broadband Connectivity Fund shall be available to the Commission for reimbursements to providers under the regulations required by subsection (a).(4)Relationship to universal service contributionsReimbursements provided under the regulations required by subsection (a) shall be provided from amounts made available under this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)), except the Commission may use such contributions if needed to offset expenses associated with the reliance on the National Lifeline Eligibility Verifier to determine eligibility of households to receive the broadband benefit.(5)Lack of availability of fundsThe regulations required by subsection (a) shall provide that a provider is not required to provide an eligible household with an internet service offering under subsection (b)(1) for any month for which there are insufficient amounts in the Broadband Connectivity Fund to reimburse the provider under subsection (b)(4) for providing the broadband benefit to such eligible household.(h)DefinitionsIn this section:(1)Broadband benefitThe term broadband benefit means a monthly discount for an eligible household applied to the normal rate for an internet service offering, in an amount equal to such rate, but not more than $50, or, if an internet service offering is provided to an eligible household on Tribal land, not more than $75.(2)Connected deviceThe term connected device means a laptop or desktop computer or a tablet.(3)Eligible householdThe term eligible household means, regardless of whether the household or any member of the household receives support under subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation), and regardless of whether any member of the household has any past or present arrearages with a provider, a household in which—(A)at least one member of the household meets the qualifications in subsection (a) or (b) of section 54.409 of title 47, Code of Federal Regulations (or any successor regulation);(B)at least one member of the household has applied for and been approved to receive benefits under the free and reduced price lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);(C)at least one member of the household has experienced a substantial loss of income for at least the two consecutive months immediately preceding the month for which eligibility for the broadband benefit is being determined, documented by layoff or furlough notice, application for unemployment insurance benefits, or similar documentation; or(D)at least one member of the household has received a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) in the most recent academic year.(4)Internet service offeringThe term internet service offering means, with respect to a provider, broadband service provided by such provider to a household, offered in the same manner, and on the same terms, as described in any of such provider’s advertisements for broadband service to such household, on May 1, 2020 (or such later date as the Commission may by rule determine, if the Commission considers it necessary).(5)Normal rateThe term normal rate means, with respect to an internet service offering by a provider, the advertised monthly retail rate, on May 1, 2020 (or such later date as the Commission may by rule determine, if the Commission considers it necessary), including any applicable promotions and excluding any taxes or other governmental fees.(6)ProviderThe term provider means a provider of broadband service.1302.Grants to States to strengthen National Lifeline Eligibility Verifier(a)In generalFrom amounts appropriated under subsection (d), the Commission shall, not later than 30 days after the date of the enactment of this Act, make a grant to each State, in an amount in proportion to the population of such State, for the purpose of connecting the database used by such State for purposes of the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to the National Lifeline Eligibility Verifier, so that the receipt by a household of benefits under such program is reflected in the National Lifeline Eligibility Verifier.(b)Disbursement of grant fundsFunds under each grant made under subsection (a) shall be disbursed to the State receiving such grant not later than 60 days after the date of the enactment of this Act.(c)Certification to CongressNot later than 90 days after the date of the enactment of this Act, the Commission shall certify to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that the grants required by subsection (a) have been made and that funds have been disbursed as required by subsection (b).(d)AppropriationThere are appropriated to the Commission, out of any money in the Treasury not otherwise appropriated, $200,000,000 to carry out this section for fiscal year 2021, to remain available until expended.1303.Federal coordination between Lifeline and SNAP verification(a)In generalNotwithstanding section 11(x)(2)(c)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)(2)(C)(i)), not later than 180 days after the date of the enactment of this Act, the Commission shall, in coordination with the Secretary of Agriculture, establish an automated connection, to the maximum extent practicable, between the National Lifeline Eligibility Verifier and the National Accuracy Clearinghouse established under section 11(x) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)) for the supplemental nutrition assistance program.(b)DefinitionIn this section, the term automated connection means a connection, to the maximum extent practicable, between two or more information systems where the manual input of information in one system leads to the automatic input of the same information any other connected system.(c)Annual reportNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Secretary of Agriculture, in consultation with the Commission, shall produce a report on enrollment in the Lifeline program by individuals participating in the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(1)StudyNot later than 1 year after the date of enactment of this Act, the Commission shall conduct a study and submit a report to the Congress on—(A)the projections on the number of new broadband service consumers who joined through Federal assistance programs; and(B)data that illustrates the efficacy of various advertising efforts on eligibility for the Lifeline program. DE-Rate Support for Wi-Fi Hotspots, Other Equipment, and Connected Devices1401.E-rate support for Wi-Fi hotspots, other equipment, and connected devices(a)Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Commission shall promulgate regulations providing for the provision, from amounts made available from the Connectivity Fund established under subsection (h)(1), of support under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to an elementary school, secondary school, or library (including a Tribal elementary school, Tribal secondary school, or Tribal library) eligible for support under such section, for the purchase of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for use by—(1)in the case of a school, students and staff of such school at locations that include locations other than such school; and(2)in the case of a library, patrons of such library at locations that include locations other than such library.(b)Tribal issues(1)Set aside for Tribal landsThe Commission shall reserve not less than 5 percent of the amounts available to the Commission under subsection (h)(3) to provide support under the regulations required by subsection (a) to schools and libraries that serve persons who are located on Tribal lands.(2)Eligibility of Tribal librariesFor purposes of determining the eligibility of a Tribal library for support under the regulations required by subsection (a), the portion of paragraph (4) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) relating to eligibility for assistance from a State library administrative agency under the Library Services and Technology Act shall not apply.(c)Equipment describedThe equipment described in this subsection is the following:(1)Wi-Fi hotspots.(2)Modems.(3)Routers.(4)Devices that combine a modem and router.(5)Connected devices.(d)Prioritization of supportThe Commission shall provide in the regulations required by subsection (a) for a mechanism to require a school or library to prioritize the provision of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for which support is received under such regulations, to students and staff or patrons (as the case may be) that the school or library believes do not have access to equipment described in subsection (c), do not have access to advanced telecommunications and information services, or have access to neither equipment described in subsection (c) nor advanced telecommunications and information services, at the residences of such students and staff or patrons.(e)Permissible uses of equipmentThe Commission shall provide in the regulations required by subsection (a) that, in the case of a school or library that purchases equipment described in subsection (c) using support received under such regulations, such school or library—(1)may use such equipment for such purposes as such school or library considers appropriate, subject to any restrictions provided in such regulations (or any successor regulation); and(2)may not sell or otherwise transfer such equipment in exchange for any thing (including a service) of value, except that such school or library may exchange such equipment for upgraded equipment of the same type.(f)Rule of constructionNothing in this section shall be construed to affect any authority the Commission may have under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to allow support under such section to be used for the purposes described in subsection (a) other than as required by such subsection.(g)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support.(h)Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Connectivity Fund.(2)AppropriationThere are appropriated to the Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $5,000,000,000 for fiscal year 2021, to remain available until expended.(3)Use of fundsAmounts in the Connectivity Fund shall be available to the Commission to provide support under the regulations required by subsection (a).(4)Relationship to universal service contributionsSupport provided under the regulations required by subsection (a) shall be provided from amounts made available under paragraph (3) and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).(i)DefinitionsIn this section:(1)Advanced telecommunications and information servicesThe term advanced telecommunications and information services means advanced telecommunications and information services, as such term is used in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)).(2)Connected deviceThe term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to advanced telecommunications and information services.(3)LibraryThe term library includes a library consortium.(4)Tribal landThe term Tribal land means—(A)any land located within the boundaries of—(i)an Indian reservation, pueblo, or rancheria; or(ii)a former reservation within Oklahoma;(B)any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—(i)in trust by the United States for the benefit of an Indian Tribe or an individual Indian;(ii)by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or(iii)by a dependent Indian community;(C)any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a));(D)Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or(E)those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians.(5)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard).(6)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of—(A)receiving mobile advanced telecommunications and information services; and(B)sharing such services with another device through the use of Wi-Fi.ESupporting Con­nec­tiv­ity for Higher Education Students in need1501.Higher education connectivity fund(a)Regulations required(1)In generalNot later than 90 days after the date of enactment of this Act, the Assistant Secretary, in consultation with the Secretary of Education, shall promulgate regulations for the provision, from amounts made available from the Higher Education Connectivity Fund established under subsection (b)(1), of support to an institution of higher education for the purposes of providing eligible services and eligible equipment to students of that institution.(2)ContentThe regulations promulgated under paragraph (1) shall—(A)prioritize support for—(i)an institution of higher education that is eligible to receive a grant under part A or B of title III or title V of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq., 1060 et seq., 1101 et seq.), including—(I)a historically Black college or university;(II)a Hispanic-serving institution;(III)a Tribal College or University; and(IV)a minority-serving institution; and(ii)a rural-serving institution;(B)provide a mechanism to require an institution of higher education to prioritize the provision of an eligible service or eligible equipment to a student who—(i)is eligible to receive a Federal Pell Grant;(ii)is a recipient of any other need-based financial aid from the Federal Government, a State, or that institution of higher education;(iii)is eligible for a Lifeline qualifying assistance program;(iv)is a low-income individual, as that term is defined in section 312(g) of the Higher Education Act of 1965 (20 U.S.C. 1058(g));(v)is a first generation college student, as that term is defined in section 646.7 of title 34, Code of Federal Regulations (or any successor regulation);(vi)has been approved to receive Federal or State unemployment insurance benefits since March 1, 2020; or(vii)the institution of higher education believes lacks necessary connectivity for participating in distance learning or academic and student support services;(C)establish a schedule of reasonable per-student funding amounts for eligible services and eligible equipment supported under those regulations;(D)provide that—(i)no person that receives support under those regulations may sell or otherwise transfer eligible support or eligible equipment in exchange for anything (including a service) of value, except that such person may exchange that eligible equipment for upgraded equipment of the same type; and(ii)an institution of higher education may use support received under those regulations to provide eligible services and eligible equipment in conjunction with other Federal funding if the total amount of Federal funding received by the institution is not greater than the cost of so providing the eligible services and eligible equipment; and(E)establish reasonable requirements—(i)for an institution of higher education to apply for support under those regulations;(ii)for an institution of higher education to procure eligible services and eligible equipment with support obtained under those regulations;(iii)with respect to reporting, recordkeeping, retention of documents, compliance, and audits for an institution of higher education that receives support under those regulations;(iv)for payment and distribution of support to institutions of higher education under those regulations; and(v)with respect to any other processes that the Assistant Secretary, in consultation with the Secretary of Education, determines to be appropriate.(b)Higher education connectivity fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Higher Education Connectivity Fund.(2)AppropriationThere is appropriated to the Higher Education Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020, to remain available through fiscal year 2021.(3)Use of fundsAmounts in the Emergency Higher Education Connectivity Fund shall be available to the Assistant Secretary to provide support under the regulations promulgated under subsection (a).(c)Rule of constructionNothing in this section, any regulation promulgated under this section, or any policy established by an institution of higher education to implement this section or a regulation promulgated under this section may be construed to preclude any student from receiving support provided under this section or a regulation promulgated under this section.(d)DefinitionsIn this section:(1)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(3)Eligible equipmentThe term eligible equipment means any of the following:(A)A laptop computer, tablet computer, or similar device capable of connecting to broadband internet access service.(B)A modem.(C)A router.(D)A device that combines a modem and a router.(E)A Wi-Fi hotspot.(4)Eligible serviceThe term eligible service means—(A)broadband internet access service; and(B)video-conferencing systems and services used for distance learning.(5)Federal pell grantThe term Federal Pell Grant means a grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a).(6)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a).(7)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(8)Institution of higher educationThe term institution of higher education means—(A)an institution of higher education, as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or(B)a postsecondary vocational institution, as that term is defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).(9)Lifeline qualifying assistance programThe term Lifeline qualifying assistance program means a program described in section 54.400(j) of title 47, Code of Federal Regulations (or any successor regulation).(10)Minority-serving institutionThe term minority-serving institution means any of the following:(A)An Alaska Native-serving institution (as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).(B)A Native Hawaiian-serving institution (as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).(C)A Predominantly Black institution (as that term is defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c))).(D)An Asian American and Native American Pacific Islander-serving institution (as that term is defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))).(E)A Native American-serving, nontribal institution (as that term is defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))).(F)A consortium of any of the following:(i)A historically Black college or university.(ii)A Hispanic-serving institution.(iii)A Tribal College or University.(iv)An institution described in any of subparagraphs (A) through (E).(11)Rural-serving institutionThe term rural-serving institution has the meaning given the term rural-serving institution of higher education in section 861(b) of the Higher Education Act of 1965 (20 U.S.C. 1161q(b)).(12)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(13)StudentThe term student, when used with respect to an institution of higher education, means an individual who, during the period in which the individual receives support under the regulations promulgated under subsection (a), is—(A)registered as a student with the institution;(B)enrolled in not less than 1 class of the institution; or(C)otherwise considered a student by the institution.(14)Tribal college or universityThe term Tribal College or University has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).(15)Wi-fiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard).(16)Wi-fi hotspotThe term Wi-Fi hotspot means a device that is capable of—(A)receiving broadband internet access service; and(B)sharing broadband internet access service with another device through the use of Wi-Fi.FHealthcare broadband expansion1601.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Eligible equipmentThe term eligible equipment means the equipment described in section 54.613 of title 47, Code of Federal Regulations, or any successor regulation.(3)Eligible service providerThe term eligible service provider means a provider described in section 54.608 of title 47, Code of Federal Regulations, or any successor regulation.(4)Funding yearThe term funding year has the meaning given the term in section 54.600(a) of title 47, Code of Federal Regulations, or any successor regulation.(5)Health care providerThe term health care provider has the meaning given the term in section 54.600(b) of title 47, Code of Federal Regulations, or any successor regulation.(6)Healthcare connect fund programThe term Healthcare Connect Fund Program means the program described in section 54.602(b) of title 47, Code of Federal Regulations, or any successor regulation.(7)Multi-year commitmentsThe term multi-year commitments means the commitments described in section 54.620(c) of title 47, Code of Federal Regulations, or any successor regulation.(8)Rural areaThe term rural area has the meaning given the term in section 54.600(e) of title 47, Code of Federal Regulations, or any successor regulation.(9)Rural health care programThe term Rural Health Care Program means the program described in subpart G of part 54 of title 47, Code of Federal Regulations, or any successor regulation.(10)Rural health care providerThe term rural health care provider has the meaning given the term in section 54.600(f) of title 47, Code of Federal Regulations, or any successor regulation.(11)Telecommunications programThe term Telecommunications Program has the meaning given such term in section 54.602(a) of title 47, Code of Federal Regulations, or any successor regulation.(12)Upfront paymentsThe term upfront payments means the payments described in section 54.616 of title 47, Code of Federal Regulations, or any successor regulation.1602.Expansion of rural health care program(a)Promulgation of regulations requiredNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations modifying the requirements in subpart G of part 54 of title 47, Code of Federal Regulations, in the following manner:(1)A health care provider not located in a rural area shall be treated as a rural health care provider in funding years 2020, 2021, and 2022 for the purposes of the Healthcare Connect Fund Program.(2)The discount rate for an eligible expense through the Healthcare Connect Fund Program (as described in section 54.611(a) of title 47, Code of Federal Regulations, or any successor regulation) shall be increased to 85 percent in funding years 2020, 2021, and 2022 for eligible equipment purchased or eligible services rendered in such funding years, including for eligible equipment, upfront payments, and multi-year commitments without limitation.(3)A temporary, mobile, or satellite health care delivery site shall be treated as a health care provider or an eligible site of a health care provider in funding years 2020, 2021 and 2022 for purposes of determining eligibility for the Healthcare Connect Fund Program or the Telecommunications Program.(4)The adoption and implementation of a rolling application process to allow a health care provider to apply for funding.(5)The following changes to certain bidding requirements:(A)Modification of the requirements in section 54.622 of title 47, Code of Federal Regulations, or any successor regulation, to—(i)provide that bid evaluation criteria may give additional consideration to the speed with which an eligible service provider can initiate service; and(ii)encourage applicants to consider bids from different providers to provide service to different locations of such applicants, if considering bids in this manner would expedite the overall timeline for initiating or expanding service to individual locations.(6)Issuance of a decision on each application for funding not later than 60 days after the date on which the application is filed.(7)Release of funding not later than 30 days after the date on which an invoice is submitted with respect to an application that is approved, applicable services have been provided, and required invoices have been submitted as required under program rules.(b)Additional changes to rural health care program(1)Release of funding for outstanding funding requests(A)In generalThe Commission shall ensure the release of funding for all requests (outstanding as of the date of enactment of this Act) under the Rural Health Care Program not later than 60 days after the date of enactment of this Act, except that for outstanding funding requests that are subject to a review of the applicable urban and rural rates, the Commission shall ensure the release of interim funding not later than 60 days after the date of enactment of this Act, disbursed at 65 percent of the funding request, subject to a true-up following the completion of such review.(B)LimitationThis paragraph shall not apply to any party or successor-in-interest to any party to which the Commission, during the period beginning on the date that is 1 year before the date of enactment of this Act and ending on January 31, 2020, has issued a Letter of Inquiry, Notice of Apparent Liability, or Forfeiture Order relating to the party’s participation in the Rural Health Care Program, pursuant to section 503(b) of the Communications Act of 1934 (47 U.S.C. 503(b)).(C)Required repaymentIn the case of an eligible service provider that receives funding through the Rural Health Care Program pursuant to this paragraph to which the eligible service provider is not entitled, the Commission shall require the eligible service provider to repay such funds.(2)Delay of implementation scheduleThe Commission shall—(A)delay by 1 year the implementation of sections 54.604 and 54.605 of title 47, Code of Federal Regulations, or any successor regulation, as adopted in the Report and Order in the matter of Promoting Telehealth in Rural America (FCC 19–78) that was adopted by the Commission on August 1, 2019; and(B)delay application of the new definition of similar services as described in paragraphs 14 through 20 of such Report and Order until the implementation of the sections described in subparagraph (A).(c)Effective date of regulationsThe regulations required under subsection (a) shall take effect on the date on which the regulations are promulgated.(d)Telehealth connectivity fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Telehealth Connectivity Fund Connectivity Fund.(2)AppropriationThere is appropriated to the Telehealth Connectivity Fund Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $2,000,000,000 for fiscal year 2020, to remain available through fiscal year 2022.(3)Use of fundsAmounts in the Telehealth Connectivity Fund Connectivity Fund shall be available to the Commission to carry out the Rural Health Care Program, as modified by the regulations promulgated under subsection (a).(4)Relationship to universal service contributionsSupport provided under the regulations required by paragraphs (1) through (3) of subsection (a) shall be—(A)provided from amounts made available under paragraph (3) of this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)); and(B)in addition to, and not in replacement of, funds authorized by the Commission for the Rural Health Care Program as of the date of enactment of this Act from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).(e)Labor requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration or repair work carried out, in whole or in part, with assistance made available through the Rural Health Care program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(f)Neutrality requirementAn employer to which the Commission awards a grant under the Program shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(g)Referral of alleged violations of applicable federal labor and employment lawsThe Commission shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and shall refer any alleged violation of subsection (e) or (f) to the National Labor Relations Board for investigation and enforcement.IIBroadband Transparency2001.DefinitionsIn this title:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(2)Fixed wireless broadbandThe term fixed wireless broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by the use of radio, such as by the use of unlicensed spectrum.(3)Mobile broadbandThe term mobile broadband—(A)means broadband internet access service that serves end users primarily using mobile stations; (B)includes services that use smartphones or mobile network-enabled tablets as the primary endpoints for connection to the internet; and(C)includes mobile satellite broadband internet access services.(4)ProviderThe term provider means a provider of fixed or mobile broadband internet access service.(5)Satellite broadbandThe term satellite broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by the use of orbital satellites.(6)Terrestrial fixed broadbandThe term terrestrial fixed broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by wired technology such as cable, DSL, and fiber.2002.Broadband transparency(a)Rules(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall issue final rules that include a requirement for the annual collection by the Commission of data relating to the price and subscription rates of terrestrial fixed broadband, fixed wireless broadband, satellite broadband, and mobile broadband.(2)UpdatesNot later than 90 days after the date on which rules are issued under paragraph (1), and when determined to be necessary by the Commission thereafter, the Commission shall revise such rules to verify the accuracy of data submitted pursuant to such rules.(3)Redundancy avoidanceNothing in this section shall be construed to require the Commission, in order to meet a requirement of this section, to duplicate an activity that the Commission is undertaking as of the date of the enactment of this Act, if the Commission refers to such activity in the rules issued under paragraph (1), such activity meets the requirements of this section, and the Commission discloses such activity to the public.(b)Content of rulesThe rules issued by the Commission under subsection (a)(1) shall require the Commission to collect from each provider of terrestrial fixed broadband, fixed wireless broadband, mobile broadband, or satellite broadband, data that includes—(1)either the weighted average of the monthly prices charged to subscribed households within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, including mandatory equipment charges, usage-based fees, and fees for early termination of required contracts, or the monthly price charged to each subscribed household, including such charges and fees;(2)either the mean monthly price within the duration of subscription contracts offered within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, including mandatory equipment charges, usage-based fees, and fees for early termination of required contracts, or the mean monthly price within the duration of subscription contracts offered to each household, including such charges and fees; (3)either the subscription rate within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, or information regarding the subscription status of each household to which a subscription is offered; (4)data necessary to demonstrate the actual price paid by subscribers of broadband internet access service at each tier for such service in a manner that—(A)takes into account any discounts (or similar price concessions); and(B)identifies any additional taxes and fees (including for the use of equipment related to the use of a subscription for such service), any monthly data usage limitation at the stated price, and the extent to which the price of the service reflects inclusion within a product bundle; and(5)data necessary to assess the resiliency of the broadband internet access service network in the event of a natural disaster or emergency.(c)Technical assistanceThe Commission shall provide technical assistance to small providers (as defined by the Commission) of broadband internet access service, to ensure such providers can fulfill the requirements of this section.2003.Distribution of data(a)Availability of dataSubject to subsection (b), the Commission shall make all data relating to broadband internet access service collected under rules required by this title available in a commonly used electronic format to—(1)other Federal agencies, including the National Telecommunications and Information Administration, to assist that agency in conducting the study required by section 1102(c);(2)a broadband office, public utility commission, broadband mapping program, or other broadband program of a State, in the case of data pertaining to the needs of that State;(3)a unit of local government, in the case of data pertaining to the needs of that locality; and(4)an individual or organization conducting research for noncommercial purposes or public interest purposes.(b)Protection of data(1)In generalThe Commission may not share any data described in subsection (a) with an entity or individual described in that subsection unless the Commission has determined that the receiving entity or individual has the capability and intent to protect any personally identifiable information contained in the data.(2)Determination of personally identifiable informationThe Commission—(A)shall define the term personally identifiable information, for purposes of paragraph (1), through notice and comment rulemaking; and(B)may not share any data under subsection (a) before completing the rulemaking under subparagraph (A).(c)Balancing access and protectionIf the Commission is unable to determine under subsection (b)(1) that an entity or individual requesting access to data under subsection (a) has the capability to protect personally identifiable information contained in the data, the Commission shall make as much of the data available as possible in a format that does not compromise personally identifiable information, through methods such as anonymization.2004.Coordination with certain other Federal agenciesSection 804(b)(2) of the Communications Act of 1934 (47 U.S.C. 644(b)(2)), as added by the Broadband DATA Act (Public Law 116–130), is amended—(1)in subparagraph (A)(ii), by striking the semicolon at the end and inserting ; and; (2)by amending subparagraph (B) to read as follows:(B)coordinate with the Postmaster General, the heads of other Federal agencies that operate delivery fleet vehicles, and the Director of the Bureau of the Census for assistance with data collection whenever coordination could feasibly yield more specific geographic data.; and(3)by striking subparagraph (C).2005.Broadband consumer labels(a)RulesNot later than 1 year after the date of the enactment of this Act, the Commission shall issue final rules to promote and incentivize widespread adoption of the broadband consumer labels referred to in the Public Notice of the Commission released on April 4, 2016 (DA 16–357).(b)HearingsThe Commission shall conduct a series of public hearings in the rulemaking proceeding required by subsection (a) to assess how consumers currently evaluate internet service plans and whether existing disclosures are available, effective, and sufficient.2006.Appropriation for Broadband DATA ActThere are appropriated to the Commission, out of any money in the Treasury not otherwise appropriated, $24,000,000 to carry out title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as added by the Broadband DATA Act (Public Law 116–130), for fiscal year 2021, to remain available until expended.IIIBroadband AccessAExpansion of Broadband Access3101.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier serviceTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following new section:723.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service(a)Program establishedNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall establish a program to expand access to broadband service for unserved areas, areas with low-tier service, areas with mid-tier service, and unserved anchor institutions in accordance with the requirements of this section that—(1)is separate from any universal service program established pursuant to section 254; and(2)does not require funding recipients to be designated as eligible telecommunications carriers under section 214(e).(b)Use of program funds(1)Expanding access to broadband service through national system of competitive biddingNot later than 18 months after the date of the enactment of this section, the Commission shall award 75 percent of the amounts appropriated under subsection (g) through national systems of competitive bidding to funding recipients only to expand access to broadband service in unserved areas and areas with low-tier service.(2)Expanding access to broadband service through States(A)Distribution of funds to StatesNot later than 255 days after the date of the enactment of this section, the Commission shall distribute 25 percent of the amounts appropriated under subsection (g) among the States, in direct proportion to the population of each State.(B)Public noticeNot later than 195 days after the date of the enactment of this section, the Commission shall issue a public notice informing each State and the public of the amounts to be distributed under this paragraph. The notice shall include—(i)the manner in which a State shall inform the Commission of that State’s acceptance or acceptance in part of the amounts to be distributed under this paragraph;(ii)the date (which is 30 days after the date on which the public notice is issued) by which such acceptance or acceptance in part is due; and(iii)the requirements as set forth under this section and as may be further prescribed by the Commission.(C)Acceptance by StatesNot later than 30 days after the date on which a public notice is issued under subparagraph (B), each State accepting amounts to be distributed under this paragraph shall inform the Commission of the acceptance or acceptance in part by the State of the amounts to be distributed under this paragraph in the manner described by the Commission in the public notice.(D)Requirements for State receipt of amounts distributedEach State accepting amounts distributed under this paragraph—(i)shall only award such amounts through statewide systems of competitive bidding, in the manner prescribed by the State but subject to the requirements as set forth under this section and as may be further prescribed by the Commission;(ii)shall make such awards only—(I)to funding recipients to expand access to broadband service in unserved areas and areas with low-tier service;(II)to funding recipients to expand access to broadband service to unserved anchor institutions; or(III)to funding recipients to expand access to broadband service in areas with mid-tier service, but only if a State does not have, or no longer has, any unserved areas or areas with low-tier service;(iii)shall conduct separate systems of competitive bidding for awards made to unserved anchor institutions under clause (ii)(II), if a State awards any amounts distributed under this paragraph to unserved anchor institutions;(iv)shall return any unused portion of amounts distributed under this paragraph to the Commission within 10 years after the date of the enactment of this section and shall submit a certification to the Commission before receiving such amounts that the State will return such amounts; and(v)may not use more than 5 percent of the amounts distributed under this paragraph to administer a system or systems of competitive bidding authorized by this paragraph.(3)Coordination of Federal and State fundingThe Commission, in consultation with the Office of Internet Connectivity and Growth, shall establish processes through the rulemaking under subsection (e) to—(A)enable States to conduct statewide systems of competitive bidding as part of, or in coordination with, national systems of competitive bidding;(B)assist States in conducting statewide systems of competitive bidding;(C)ensure that program funds awarded by the Commission and program funds awarded by the States are not used in the same areas; and(D)ensure that program funds and funds awarded through other Federal programs to expand broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications, are not used in the same areas.(c)Program requirements(1)Technology neutrality requiredThe entity administering a system of competitive bidding (either a State or the Commission) in making awards may not favor a project using any particular technology.(2)Gigabit performance fundingThe Commission shall reserve 20 percent of the amounts to be awarded by the Commission under subsection (b)(1), and each State shall reserve 20 percent of the amounts distributed to such State under subsection (b)(2), for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 5 years after the date on which funding is provided under this section for such project, broadband service with a download speed of at least 1 gigabit per second and an upload speed of at least 1 gigabit per second or, in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users and an upload speed of at least 10 gigabits per second per 1,000 users.(3)System of competitive bidding processThe entity administering a system of competitive bidding (either a State or the Commission) shall structure the system of competitive bidding process to—(A)first hold a system of competitive bidding only for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 5 years after the date on which funding is provided under this section for such project, broadband service with a download speed of at least 1 gigabit per second and an upload speed of at least 1 gigabit per second or, in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users and an upload speed of at least 10 gigabits per second per 1,000 users; and(B)after holding the system of competitive bidding required by subparagraph (A), hold one or more systems of competitive bidding, in areas not receiving awards under subparagraph (A), to award funds for projects in areas that are estimated to remain unserved areas, areas with low-tier service, or (to the extent permitted under this section) areas with mid-tier service, or (to the extent permitted under this section) for projects to offer broadband service to anchor institutions that are estimated to remain unserved anchor institutions, after the completion of the projects for which funding is awarded under the system of competitive bidding required by subparagraph (A) or any previous system of competitive bidding under this subparagraph.(4)Funds priority preferenceThere shall be a preference in a system of competitive bidding for projects that would expand access to broadband service in areas where at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered with a download speed of at least 25 megabits per second, with an upload speed of at least 3 megabits per second, and with latency that is sufficiently low to allow real-time, interactive applications. Such projects shall be given priority in such system of competitive bidding over all other projects, regardless of how many preferences under paragraph (5) for which such other projects qualify.(5)Funds preferenceThere shall be a preference in a system of competitive bidding, as determined by the entity administering the system of competitive bidding (either a State or the Commission), for any of the following projects:(A)Projects with at least 20 percent matching funds from non-Federal sources.(B)Projects that would expand access to broadband service on Tribal lands, as defined by the Commission.(C)Projects that would provide broadband service with higher speeds than those specified in subsection (d)(2), except in the case of funds awarded under subparagraph (A) of paragraph (3).(D)Projects that would expand access to broadband service in advance of the time specified in subsection (e)(5), except in the case of funds awarded under subparagraph (A) of paragraph (3).(E)Projects that would expand access to broadband service to persistent poverty counties or high-poverty areas at subsidized rates.(F)Projects that, at least until the date that is 10 years after the date of the enactment of this section, would provide broadband service with comparable speeds to those provided in areas that, on the day before such date of enactment, were not unserved areas, areas with low-tier service, or areas with mid-tier service, with minimal future investment.(G)Projects that would provide broadband service consistent with consumer preferences based on data and analysis conducted by the Commission.(H)Projects that would provide for the deployment of open-access broadband service networks.(6)Unserved areas and areas with low-tier or mid-tier serviceIn determining whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution for any system of competitive bidding authorized under this section, the Commission shall implement the following requirements through the rulemaking described in subsection (e):(A)Data for initial determinationTo make an initial determination as to whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution, the Commission shall—(i)use the most accurate and granular data on the map created by the Commission under section 802(c)(1)(B);(ii)refine the data described in clause (i) by using—(I)other data on access to broadband service obtained or purchased by the Commission;(II)other publicly available data or information on access to broadband service; and(III)other publicly available data or information on State broadband service deployment programs; and(iii)not determine an area is not an unserved area, an area with low-tier service, or an area with mid-tier service on the basis that one location within such area does not meet the definition of an unserved area, an area with low-tier service, or an area with mid-tier service.(B)Initial determinationThe Commission shall make an initial determination of the areas that are unserved areas, areas with low-tier service, and areas with mid-tier service and which anchor institutions are unserved anchor institutions not later than 270 days after the date of the enactment of this section.(C)Challenge of determination(i)In generalThe Commission shall provide for a process for challenging any initial determination regarding whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution that, at a minimum, provides not less than 45 days for a person to voluntarily submit information concerning—(I)the broadband service offered in the area, or a commitment to offer broadband service in the area that is subject to legal sanction if not performed; or(II)the broadband service offered to the anchor institution.(ii)Streamlined processThe Commission shall ensure that such process is sufficiently streamlined such that a reasonably prudent person may easily participate to challenge such initial determination with little burden on such person.(D)Final determinationThe Commission shall make a final determination of the areas that are unserved areas, areas with low-tier service, or areas with mid-tier service and which anchor institutions are unserved anchor institutions within 1 year after the date of the enactment of this section.(7)Notice, transparency, accountability, and oversight requiredThe program shall contain sufficient notice, transparency, accountability, and oversight measures to provide the public with notice of the assistance provided under this section, and to deter waste, fraud, and abuse of program funds.(8)CompetenceThe program shall contain sufficient processes and requirements, as established by an entity administering a system of competitive bidding (either a State or the Commission), to ensure that, prior to bidding in such system of competitive bidding, a provider of broadband service seeking to participate in such system of competitive bidding—(A)is capable of carrying out the project in a competent manner in compliance with all applicable Federal, State, and local laws; (B)has the financial capacity to meet the buildout obligations of the project and requirements as set forth under this section and as may be further prescribed by the Commission; and(C)has the technical and operational capability to provide broadband services in the manner contemplated by the provider’s bid in the system of competitive bidding, including a detailed consideration of the provider’s prior performance in delivering services as contemplated in the bid and the capabilities of the provider’s proposed network to deliver the contemplated services in the area in question.(9)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with assistance made available under this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(10)Rule of construction regarding environmental lawsNothing in this section shall be construed to affect—(A)the Clean Air Act (42 U.S.C. 7401 et seq.);(B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.; commonly referred to as the Clean Water Act);(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(D)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(E)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the Resource Conservation and Recovery Act); or(F)any State or local law that is similar to a law listed in subparagraphs (A) through (E).(11)Referral of alleged violations of applicable Federal labor and employment lawsThe Commission shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and any alleged violation of paragraph (9) or (12) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the program. (12)Labor organization(A)In generalNotwithstanding the National Labor Relations Act (29 U.S.C. 151 et seq.), subparagraphs (B) through (F) shall apply with respect to any funding recipient who is an employer and any labor organization who represents employees of a funding recipient.(B)Neutrality requirementAn employer shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(C)Commencement of collective bargainingNot later than 10 days after receiving a written request for collective bargaining from a labor organization that has been newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.(D)Mediation and conciliation for failure to reach a collective bargaining agreement(i)In generalIf the parties have failed to reach an agreement before the date that is 90 days after the date on which bargaining is commenced under subparagraph (C), or any later date agreed upon by both parties, either party may notify the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation. (ii)Federal Mediation and Conciliation ServiceWhenever a request is received under clause (i), the Director of the Federal Mediation and Conciliation Service shall promptly communicate with the parties and use best efforts, by mediation and conciliation, to bring them to agreement.(E)Tripartite arbitration panel(i)In generalIf the Federal Mediation and Conciliation Service is not able to bring the parties to agreement by mediation or conciliation before the date that is 30 days after the date on which such mediation or conciliation is commenced, or any later date agreed upon by both parties, the Service shall refer the dispute to a tripartite arbitration panel established in accordance with such regulations as may be prescribed by the Service, with one member selected by the labor organization, one member selected by the employer, and one neutral member mutually agreed to by the parties.(ii)Dispute settlementA majority of the tripartite arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of two years, unless amended during such period by written consent of the parties. Such decision shall be based on—(I)the employer’s financial status and prospects;(II)the size and type of the employer’s operations and business;(III)the employees’ cost of living;(IV)the employees’ ability to sustain themselves, their families, and their dependents on the wages and benefits they earn from the employer; and(V)the wages and benefits that other employers in the same business provide their employees.(F)Prohibition on subcontracting for certain purposesA funding recipient may not engage in subcontracting for the purpose of circumventing the terms of a collective bargaining agreement with respect to wages, benefits, or working conditions.(G)Parties definedIn this paragraph, the term parties means a labor organization that is newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) and the employer of the employees represented by such organization. (d)Project requirementsAny project funded through the program shall meet the following requirements:(1)The project shall adhere to quality-of-service standards as established by the Commission.(2)Except as provided in paragraphs (2) and (3) of subsection (c), the project shall offer broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications.(3)The project shall offer broadband service at prices that are comparable to, or lower than, the prices charged for comparable levels of service in areas that were not unserved areas, areas with low-tier service, or areas with mid-tier service on the day before the date of the enactment of this section.(4)For any project that involves laying fiber-optic cables along a roadway, the project shall include interspersed conduit access points at regular and short intervals.(5)The project shall incorporate prudent cybersecurity and supply chain risk management practices, as specified by the Commission through the rulemaking described in subsection (e), in consultation with the Director of the National Institute of Standards and Technology and the Assistant Secretary.(6)The project shall incorporate best practices, as defined by the Commission, for ensuring reliability and resiliency of the network during disasters.(7)Any funding recipient must agree to have the project meet the requirements established under section 224, as if the project were classified as a utility under such section. The preceding sentence shall not apply to those entities or persons excluded from the definition of the term utility by the second sentence of subsection (a)(1) of such section. (8)The project shall offer an affordable option for a broadband service plan under which broadband service is provided—(A)with a download speed of at least 50 megabits per second;(B)with an upload speed of at least 50 megabits per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(e)Rulemaking and distribution and award of fundsNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall promulgate rules—(1)that implement the requirements of this section, as appropriate;(2)that establish the design of and rules for the national systems of competitive bidding;(3)that establish notice requirements for all systems of competitive bidding authorized under this section that, at a minimum, provide the public with notice of—(A)the initial determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service;(B)the final determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service after the process for challenging the initial determination has concluded;(C)which entities have applied to bid for funding; and(D)the results of any system of competitive bidding, including identifying the funding recipients, which areas each project will serve, the nature of the service that will be provided by the project in each of those areas, and how much funding the funding recipients will receive in each of those areas;(4)that establish broadband service buildout milestones and periodic certification by funding recipients to ensure compliance with the broadband service buildout milestones for all systems of competitive bidding authorized under this section;(5)that, except as provided in paragraphs (2) and (3) of subsection (c), establish a maximum buildout timeframe of four years beginning on the date on which funding is provided under this section for a project;(6)that establish periodic reporting requirements for funding recipients and that identify, at a minimum, the nature of the service provided in each area for any system of competitive bidding authorized under this section;(7)that establish standard penalties for the noncompliance of funding recipients or projects with the requirements as set forth under this section and as may be further prescribed by the Commission for any system of competitive bidding authorized under this section;(8)that establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of the default or noncompliance of the funding recipient or project with the requirements established under this section for any system of competitive bidding authorized under this section; and(9)that establish mechanisms to reduce waste, fraud, and abuse within the program for any system of competitive bidding authorized under this section.(f)Reports required(1)Inspector general and comptroller general reportNot later than June 30 and December 31 of each year following the awarding of the first funds under the program, the Inspector General of the Commission and the Comptroller General of the United States shall submit to the Committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program. Such report shall include any recommendations to address waste, fraud, and abuse.(2)State reportsAny State that receives funds under the program shall submit an annual report to the Commission on how such funds were spent, along with a certification of compliance with the requirements as set forth under this section and as may be further prescribed by the Commission, including a description of each service provided and the number of individuals to whom the service was provided.(g)AppropriationThere are appropriated to the Commission, out of any money in the Treasury not otherwise appropriated, $80,000,000,000 to carry out the program for fiscal year 2021, to remain available until expended.(h)DefinitionsIn this section:(1)Affordable optionThe term affordable option means, with respect to a broadband service plan, that broadband service is provided under such plan at a rate that is determined by the Commission, in coordination with the Office of Internet Connectivity and Growth, to be affordable for a household with an income of 136 percent of the poverty threshold, as determined by using criteria of poverty established by the Bureau of the Census, for a 4-person household that includes 2 dependents under the age of 18.(2)Anchor institutionThe term anchor institution means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, a public housing agency (as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))), a community college, an institution of higher education, a religious organization, or any other community support organization or agency.(3)AreaThe term area means the geographic unit of measurement with the greatest level of granularity reasonably feasible for the Commission to use in making eligibility determinations under this section and in meeting the requirements and deadlines of this section.(4)Area with low-tier serviceThe term area with low-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 25 megabits per second but less than 100 megabits per second; (B)with an upload speed of at least 25 megabits per second but less than 100 megabits per second; and (C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(5)Area with mid-tier serviceThe term area with mid-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 100 megabits per second but less than 1 gigabit per second; (B)with an upload speed of at least 100 megabits per second but less than 1 gigabit per second; and (C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(6)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(7)Broadband serviceThe term broadband service—(A)means broadband internet access service that is a mass-market retail service, or a service provided to an anchor institution, by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;(B)includes any service that is a functional equivalent of the service described in subparagraph (A); and(C)does not include dial-up internet access service.(8)Collective bargainingThe term collective bargaining means performance of the mutual obligation described in section 8(d) of the National Labor Relations Act (29 U.S.C. 158(d)).(9)Collective bargaining agreementThe term collective bargaining agreement means an agreement reach through collective bargaining.(10)Funding recipientThe term funding recipient means an entity that receives funding for a project under this section, including a private entity, public-private partnership, cooperative, or municipal broadband service provider.(11)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of at least 20 percent, as measured by the most recent 5-year data series available from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section.(12)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(13)Labor organizationThe term labor organization has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (14)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the Estimates are available.(15)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).(16)ProgramUnless otherwise indicated, the term program means the program established under subsection (a).(17)ProjectThe term project means an undertaking by a funding recipient under this section to construct and deploy infrastructure for the provision of broadband service.(18)Unserved anchor institutionThe term unserved anchor institution means an anchor institution that has no access to broadband service or does not have access to broadband service offered—(A)with a download speed of at least 1 gigabit per second per 1,000 users;(B)with an upload speed of at least 1 gigabit per second per 1,000 users; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(19)Unserved areaThe term unserved area means an area where at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered—(A)with a download speed of at least 25 megabits per second;(B)with an upload speed of at least 25 megabits per second; and(C)with latency that is sufficiently low to allow real-time, interactive applications..BBroadband Infrastructure Finance and Innovation3201.DefinitionsIn this subtitle:(1)BIFIA programThe term BIFIA program means the broadband infrastructure finance and innovation program established under this subtitle.(2)Broadband serviceThe term broadband service—(A)means broadband internet access service that is a mass-market retail service, or a service provided to an entity described in paragraph (11)(B)(ii), by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;(B)includes any service that is a functional equivalent of the service described in subparagraph (A); and(C)does not include dial-up internet access service.(3)Eligible project costsThe term eligible project costs means amounts substantially all of which are paid by, or for the account of, an obligor in connection with a project, including the cost of—(A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, historic preservation review, permitting, preliminary engineering and design work, and other preconstruction activities;(B)construction and deployment phase activities, including—(i)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land relating to the project and improvements to land), equipment, instrumentation, networking capability, hardware and software, and digital network technology;(ii)environmental mitigation; and(iii)construction contingencies; and(C)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction and deployment.(4)Federal credit instrumentThe term Federal credit instrument means a secured loan, loan guarantee, or line of credit authorized to be made available under the BIFIA program with respect to a project.(5)Investment-grade ratingThe term investment-grade rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or higher assigned by a rating agency to project obligations.(6)LenderThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or any successor regulation), known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.)), including—(A)a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986) that is a qualified institutional buyer; and(B)a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a qualified institutional buyer.(7)Letter of interestThe term letter of interest means a letter submitted by a potential applicant prior to an application for credit assistance in a format prescribed by the Assistant Secretary on the website of the BIFIA program that—(A)describes the project and the location, purpose, and cost of the project;(B)outlines the proposed financial plan, including the requested credit assistance and the proposed obligor;(C)provides a status of environmental review; and(D)provides information regarding satisfaction of other eligibility requirements of the BIFIA program.(8)Line of creditThe term line of credit means an agreement entered into by the Assistant Secretary with an obligor under section 3204 to provide a direct loan at a future date upon the occurrence of certain events.(9)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Assistant Secretary to pay all or part of the principal of and interest on a loan or other debt obligation issued by an obligor and funded by a lender.(10)ObligorThe term obligor means a party that—(A)is primarily liable for payment of the principal of or interest on a Federal credit instrument; and(B)may be a corporation, company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.(11)ProjectThe term project means a project—(A)to construct and deploy infrastructure for the provision of broadband service; and(B)that the Assistant Secretary determines will—(i)provide access or improved access to broadband service to consumers residing in areas of the United States that have no access to broadband service or do not have access to broadband service offered—(I)with a download speed of at least 100 megabits per second;(II)with an upload speed of at least 20 megabits per second; and(III)with latency that is sufficiently low to allow real-time, interactive applications; or(ii)provide access or improved access to broadband service to—(I)schools, libraries, medical and healthcare providers, community colleges and other institutions of higher education, museums, religious organizations, and other community support organizations and entities to facilitate greater use of broadband service by or through such organizations;(II)organizations and agencies that provide outreach, access, equipment, and support services to facilitate greater use of broadband service by low-income, unemployed, aged, and otherwise vulnerable populations;(III)job-creating strategic facilities located within a State-designated economic zone, Economic Development District designated by the Department of Commerce, Empowerment Zone designated by the Department of Housing and Urban Development, or Enterprise Community designated by the Department of Agriculture; or(IV)public safety agencies.(12)Project obligationThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project, other than a Federal credit instrument.(13)Public authorityThe term public authority means a Federal, State, county, town, or township, Indian Tribe, municipal or other local government or instrumentality with authority to finance, build, operate, or maintain infrastructure for the provision of broadband service.(14)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).(15)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Assistant Secretary in connection with the financing of a project under section 3203.(16)Small projectThe term small project means a project having eligible project costs that are reasonably anticipated not to equal or exceed $20,000,000.(17)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument—(A)calculated on a net present value basis; and(B)excluding administrative costs and any incidental effects on governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).(18)Substantial completionThe term substantial completion means, with respect to a project receiving credit assistance under the BIFIA program—(A)the commencement of the provision of broadband service using the infrastructure being financed; or(B)a comparable event, as determined by the Assistant Secretary and specified in the credit agreement.3202.Determination of eligibility and project selection(a)Eligibility(1)In generalA project shall be eligible to receive credit assistance under the BIFIA program if—(A)the entity proposing to carry out the project submits a letter of interest prior to submission of a formal application for the project; and(B)the project meets the criteria described in this subsection.(2)Creditworthiness(A)In generalExcept as provided in subparagraph (B), to be eligible for assistance under the BIFIA program, a project shall satisfy applicable creditworthiness standards, which, at a minimum, shall include—(i)adequate coverage requirements to ensure repayment;(ii)an investment-grade rating from at least 2 rating agencies on debt senior to the Federal credit instrument; and(iii)a rating from at least 2 rating agencies on the Federal credit instrument.(B)Small projectsIn order for a small project to be eligible for assistance under the BIFIA program, such project shall satisfy alternative creditworthiness standards that shall be established by the Assistant Secretary under section 3205 for purposes of this paragraph.(3)ApplicationA State, local government, agency or instrumentality of a State or local government, public authority, public-private partnership, or any other legal entity undertaking the project and authorized by the Assistant Secretary shall submit a project application that is acceptable to the Assistant Secretary.(4)Eligible project cost parameters for infrastructure projectsEligible project costs shall be reasonably anticipated to equal or exceed $2,000,000 in the case of a project or program of projects—(A)in which the applicant is a local government, instrumentality of local government, or public authority (other than a public authority that is a Federal or State government or instrumentality);(B)located on a facility owned by a local government; or(C)for which the Assistant Secretary determines that a local government is substantially involved in the development of the project.(5)Dedicated revenue sourcesThe applicable Federal credit instrument shall be repayable, in whole or in part, from—(A)amounts charged to—(i)subscribers of broadband service for such service; or(ii)subscribers of any related service provided over the same infrastructure for such related service;(B)user fees;(C)payments owing to the obligor under a public-private partnership; or(D)other dedicated revenue sources that also secure or fund the project obligations.(6)Applications where obligor will be identified laterA State, local government, agency or instrumentality of a State or local government, or public authority may submit to the Assistant Secretary an application under paragraph (3), under which a private party to a public-private partnership will be—(A)the obligor; and(B)identified later through completion of a procurement and selection of the private party.(7)Beneficial effectsThe Assistant Secretary shall determine that financial assistance for the project under the BIFIA program will—(A)foster, if appropriate, partnerships that attract public and private investment for the project;(B)enable the project to proceed at an earlier date than the project would otherwise be able to proceed or reduce the lifecycle costs (including debt service costs) of the project; and(C)reduce the contribution of Federal grant assistance for the project.(8)Project readinessTo be eligible for assistance under the BIFIA program, the applicant shall demonstrate a reasonable expectation that the contracting process for the construction and deployment of infrastructure for the provision of broadband service through the project can commence by no later than 90 days after the date on which a Federal credit instrument is obligated for the project under the BIFIA program.(9)Public sponsorship of private entities(A)In generalIf an eligible project is carried out by an entity that is not a State or local government or an agency or instrumentality of a State or local government or a Tribal Government or consortium of Tribal Governments, the project shall be publicly sponsored.(B)Public sponsorshipFor purposes of this subtitle, a project shall be considered to be publicly sponsored if the obligor can demonstrate, to the satisfaction of the Assistant Secretary, that the project applicant has consulted with the State, local, or Tribal Government in the area in which the project is located, or that is otherwise affected by the project, and that such Government supports the proposal.(b)Selection among eligible projects(1)Establishment of Application processThe Assistant Secretary shall establish a rolling application process under which projects that are eligible to receive credit assistance under subsection (a) shall receive credit assistance on terms acceptable to the Assistant Secretary, if adequate funds are available to cover the subsidy costs associated with the Federal credit instrument.(2)Preliminary rating opinion letterThe Assistant Secretary shall require each project applicant to provide—(A)a preliminary rating opinion letter from at least 1 rating agency—(i)indicating that the senior obligations of the project, which may be the Federal credit instrument, have the potential to achieve an investment-grade rating; and(ii)including a preliminary rating opinion on the Federal credit instrument; or(B)in the case of a small project, alternative documentation that the Assistant Secretary shall require in the standards established under section 3205 for purposes of this paragraph.(3)Technology neutrality requiredIn selecting projects to receive credit assistance under the BIFIA program, the Assistant Secretary may not favor a project using any particular technology.(4)Preference for open-access networksIn selecting projects to receive credit assistance under the BIFIA program, the Assistant Secretary shall give preference to projects providing for the deployment of open-access broadband service networks. (c)Federal requirements(1)In generalThe following provisions of law shall apply to funds made available under the BIFIA program and projects assisted with those funds:(A)Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).(B)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)54 U.S.C. 300101 et seq. (commonly referred to as the National Historic Preservation Act).(D)The Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).(2)NEPANo funding shall be obligated for a project that has not received an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(3)Title VI of the Civil Rights Act of 1964For purposes of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), any project that receives credit assistance under the BIFIA program shall be considered a program or activity within the meaning of section 606 of such title (42 U.S.C. 2000d–4a).(4)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with assistance made available through a Federal credit instrument shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(5)Neutrality requirementAn employer receiving assistance made available through a Federal credit instrument under this subtitle shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(6)Referral of alleged violations of applicable Federal labor and employment lawsThe Assistant Secretary shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and any alleged violation of paragraph (4) or (5) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the BIFIA program.(d)Application processing procedures(1)Notice of complete applicationNot later than 30 days after the date of receipt of an application under this section, the Assistant Secretary shall provide to the applicant a written notice to inform the applicant whether—(A)the application is complete; or(B)additional information or materials are needed to complete the application.(2)Approval or denial of applicationNot later than 60 days after the date of issuance of the written notice under paragraph (1), the Assistant Secretary shall provide to the applicant a written notice informing the applicant whether the Assistant Secretary has approved or disapproved the application.(3)Approval before NEPA reviewSubject to subsection (c)(2), an application for a project may be approved before the project receives an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(e)Development phase activitiesAny credit instrument secured under the BIFIA program may be used to finance up to 100 percent of the cost of development phase activities as described in section 3201(3)(A).3203.Secured loans(a)In general(1)AgreementsSubject to paragraphs (2) and (3), the Assistant Secretary may enter into agreements with one or more obligors to make secured loans, the proceeds of which shall be used—(A)to finance eligible project costs of any project selected under section 3202;(B)to refinance interim construction financing of eligible project costs of any project selected under section 3202; or(C)to refinance long-term project obligations or Federal credit instruments, if the refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project that—(i)is selected under section 3202; or(ii)otherwise meets the requirements of section 3202.(2)Limitation on refinancing of interim construction financingA loan under paragraph (1) shall not refinance interim construction financing under paragraph (1)(B)—(A)if the maturity of such interim construction financing is later than 1 year after the substantial completion of the project; and(B)later than 1 year after the date of substantial completion of the project.(3)Risk assessmentBefore entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each secured loan, taking into account each rating letter provided by a rating agency under section 3202(b)(2)(A)(ii) or, in the case of a small project, the alternative documentation provided under section 3202(b)(2)(B).(b)Terms and limitations(1)In generalA secured loan under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate.(2)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of 49 percent of the reasonably anticipated eligible project costs or, if the secured loan is not for a small project and does not receive an investment-grade rating, the amount of the senior project obligations.(3)PaymentA secured loan under this section—(A)shall—(i)be payable, in whole or in part, from—(I)amounts charged to—(aa)subscribers of broadband service for such service; or(bb)subscribers of any related service provided over the same infrastructure for such related service;(II)user fees;(III)payments owing to the obligor under a public-private partnership; or(IV)other dedicated revenue sources that also secure the senior project obligations; and(ii)include a coverage requirement or similar security feature supporting the project obligations; and(B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations.(4)Interest rateThe interest rate on a secured loan under this section shall be not less than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.(5)Maturity dateThe final maturity date of the secured loan shall be the lesser of—(A)35 years after the date of substantial completion of the project; and(B)if the useful life of the infrastructure for the provision of broadband service being financed is of a lesser period, the useful life of the infrastructure.(6)Nonsubordination(A)In generalExcept as provided in subparagraph (B), the secured loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.(B)Preexisting indenture(i)In generalThe Assistant Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—(I)the secured loan—(aa)is rated in the A category or higher; or(bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 3205 for purposes of this subclause;(II)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and(III)the BIFIA program share of eligible project costs is 33 percent or less.(ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph—(I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and(II)the obligor shall be responsible for paying the remainder of the subsidy cost, if any.(7)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of making a secured loan under this section.(8)Non-federal shareThe proceeds of a secured loan under the BIFIA program, if the loan is repayable from non-Federal funds—(A)may be used for any non-Federal share of project costs required under this subtitle; and(B)shall not count toward the total Federal assistance provided for a project for purposes of paragraph (9).(9)Maximum federal involvementThe total Federal assistance provided for a project receiving a loan under the BIFIA program shall not exceed 80 percent of the total project cost.(c)Repayment(1)ScheduleThe Assistant Secretary shall establish a repayment schedule for each secured loan under this section based on—(A)the projected cash flow from project revenues and other repayment sources; and(B)the useful life of the infrastructure for the provision of broadband service being financed.(2)CommencementScheduled loan repayments of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project.(3)Deferred payments(A)In generalIf, at any time after the date of substantial completion of the project, the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the secured loan, the Assistant Secretary may, subject to subparagraph (C), allow the obligor to add unpaid principal and interest to the outstanding balance of the secured loan.(B)InterestAny payment deferred under subparagraph (A) shall—(i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and(ii)be scheduled to be amortized over the remaining term of the loan.(C)Criteria(i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting criteria established by the Assistant Secretary.(ii)Repayment standardsThe criteria established pursuant to clause (i) shall include standards for reasonable assurance of repayment.(4)Prepayment(A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the secured loan without penalty.(B)Use of proceeds of refinancingThe secured loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources.(d)Sale of secured loans(1)In generalSubject to paragraph (2), as soon as practicable after substantial completion of a project and after notifying the obligor, the Assistant Secretary may sell to another entity or reoffer into the capital markets a secured loan for the project if the Assistant Secretary determines that the sale or reoffering can be made on favorable terms.(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Assistant Secretary may not change the original terms and conditions of the secured loan without the written consent of the obligor.(e)Loan guarantees(1)In generalThe Assistant Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this section if the Assistant Secretary determines that the budgetary cost of the loan guarantee is substantially the same as that of a secured loan.(2)TermsThe terms of a loan guarantee under paragraph (1) shall be consistent with the terms required under this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Assistant Secretary.(f)Streamlined application process(1)In generalThe Assistant Secretary shall develop one or more expedited application processes, available at the request of entities seeking secured loans under the BIFIA program, that use a set or sets of conventional terms established pursuant to this section.(2)TermsIn establishing the streamlined application process required by this subsection, the Assistant Secretary may allow for an expedited application period and include terms such as those that require—(A)that the project be a small project;(B)the secured loan to be secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge, tax increment financing, or a system-backed pledge of project revenues; and(C)repayment of the loan to commence not later than 5 years after disbursement.3204.Lines of credit(a)In general(1)AgreementsSubject to paragraphs (2) through (4), the Assistant Secretary may enter into agreements to make available to one or more obligors lines of credit in the form of direct loans to be made by the Assistant Secretary at future dates on the occurrence of certain events for any project selected under section 3202.(2)Use of proceedsThe proceeds of a line of credit made available under this section shall be available to pay debt service on project obligations issued to finance eligible project costs, extraordinary repair and replacement costs, operation and maintenance expenses, and costs associated with unexpected Federal or State environmental restrictions.(3)Risk assessment(A)In generalExcept as provided in subparagraph (B), before entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget and each rating agency providing a preliminary rating opinion letter under section 3202(b)(2)(A), shall determine an appropriate capital reserve subsidy amount for each line of credit, taking into account the rating opinion letter.(B)Small projectsBefore entering into an agreement under this subsection to make available a line of credit for a small project, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each such line of credit, taking into account the alternative documentation provided under section 3202(b)(2)(B) instead of preliminary rating opinion letters provided under section 3202(b)(2)(A).(4)Investment-grade rating requirementThe funding of a line of credit under this section shall be contingent on—(A)the senior obligations of the project receiving an investment-grade rating from 2 rating agencies; or(B)in the case of a small project, the project meeting an alternative standard that the Assistant Secretary shall establish under section 3205 for purposes of this paragraph.(b)Terms and limitations(1)In generalA line of credit under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate.(2)Maximum amountsThe total amount of a line of credit under this section shall not exceed 33 percent of the reasonably anticipated eligible project costs.(3)DrawsAny draw on a line of credit under this section shall—(A)represent a direct loan; and(B)be made only if net revenues from the project (including capitalized interest, but not including reasonably required financing reserves) are insufficient to pay the costs specified in subsection (a)(2).(4)Interest rateThe interest rate on a direct loan resulting from a draw on the line of credit shall be not less than the yield on 30-year United States Treasury securities, as of the date of execution of the line of credit agreement.(5)SecurityA line of credit issued under this section—(A)shall—(i)be payable, in whole or in part, from—(I)amounts charged to—(aa)subscribers of broadband service for such service; or(bb)subscribers of any related service provided over the same infrastructure for such related service;(II)user fees;(III)payments owing to the obligor under a public-private partnership; or(IV)other dedicated revenue sources that also secure the senior project obligations; and(ii)include a coverage requirement or similar security feature supporting the project obligations; and(B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations.(6)Period of availabilityThe full amount of a line of credit under this section, to the extent not drawn upon, shall be available during the 10-year period beginning on the date of substantial completion of the project.(7)Rights of third-party creditors(A)Against Federal GovernmentA third-party creditor of the obligor shall not have any right against the Federal Government with respect to any draw on a line of credit under this section.(B)AssignmentAn obligor may assign a line of credit under this section to—(i)one or more lenders; or(ii)a trustee on the behalf of such a lender.(8)Nonsubordination(A)In generalExcept as provided in subparagraph (B), a direct loan under this section shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.(B)Pre-existing indenture(i)In generalThe Assistant Secretary shall waive the requirement of subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—(I)the line of credit—(aa)is rated in the A category or higher; or(bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 3205 for purposes of this subclause;(II)the BIFIA program loan resulting from a draw on the line of credit is payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and(III)the BIFIA program share of eligible project costs is 33 percent or less.(ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph—(I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and(II)the obligor shall be responsible for paying the remainder of the subsidy cost.(9)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of providing a line of credit under this section.(10)Relationship to other credit instrumentsA project that receives a line of credit under this section also shall not receive a secured loan or loan guarantee under section 3203 in an amount that, combined with the amount of the line of credit, exceeds 49 percent of eligible project costs.(c)Repayment(1)Terms and conditionsThe Assistant Secretary shall establish repayment terms and conditions for each direct loan under this section based on—(A)the projected cash flow from project revenues and other repayment sources; and(B)the useful life of the infrastructure for the provision of broadband service being financed.(2)TimingAll repayments of principal or interest on a direct loan under this section shall be scheduled—(A)to commence not later than 5 years after the end of the period of availability specified in subsection (b)(6); and(B)to conclude, with full repayment of principal and interest, by the date that is 25 years after the end of the period of availability specified in subsection (b)(6).3205.Alternative prudential lending standards for small projectsNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish alternative, streamlined prudential lending standards for small projects receiving credit assistance under the BIFIA program to ensure that such projects pose no additional risk to the Federal Government, as compared with projects that are not small projects.3206.Program administration(a)RequirementThe Assistant Secretary shall establish a uniform system to service the Federal credit instruments made available under the BIFIA program.(b)FeesThe Assistant Secretary may collect and spend fees, contingent on authority being provided in appropriations Acts, at a level that is sufficient to cover—(1)the costs of services of expert firms retained pursuant to subsection (d); and(2)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments.(c)Servicer(1)In generalThe Assistant Secretary may appoint a financial entity to assist the Assistant Secretary in servicing the Federal credit instruments.(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Assistant Secretary.(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Assistant Secretary.(d)Assistance from expert firmsThe Assistant Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments.(e)Expedited processingThe Assistant Secretary shall implement procedures and measures to economize the time and cost involved in obtaining approval and the issuance of credit assistance under the BIFIA program.(f)Assistance to small projectsOf the amount appropriated under section 3209(a), and after the set-aside for administrative expenses under section 3209(b), not less than 20 percent shall be made available for the Assistant Secretary to use in lieu of fees collected under subsection (b) for small projects.3207.State and local permitsThe provision of credit assistance under the BIFIA program with respect to a project shall not—(1)relieve any recipient of the assistance of any obligation to obtain any required State or local permit or approval with respect to the project;(2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the project; or(3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the project.3208.RegulationsThe Assistant Secretary may promulgate such regulations as the Assistant Secretary determines to be appropriate to carry out the BIFIA program.3209.Funding(a)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated, $5,000,000,000 to carry out this subtitle for fiscal year 2021, to remain available until expended.(b)Administrative expensesOf the amount appropriated under subsection (a), the Assistant Secretary may use not more than 5 percent for the administration of the BIFIA program.3210.Reports to Congress(a)In generalNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Assistant Secretary shall submit to Congress a report summarizing the financial performance of the projects that are receiving, or have received, assistance under the BIFIA program, including a recommendation as to whether the objectives of the BIFIA program are best served by—(1)continuing the program under the authority of the Assistant Secretary; or(2)establishing a Federal corporation or federally sponsored enterprise to administer the program.(b)Application process report(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Assistant Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes a list of all of the letters of interest and applications received for assistance under the BIFIA program during the preceding fiscal year.(2)Inclusions(A)In generalEach report under paragraph (1) shall include, at a minimum, a description of, with respect to each letter of interest and application included in the report—(i)the date on which the letter of interest or application was received;(ii)the date on which a notification was provided to the applicant regarding whether the application was complete or incomplete;(iii)the date on which a revised and completed application was submitted (if applicable);(iv)the date on which a notification was provided to the applicant regarding whether the project was approved or disapproved; and(v)if the project was not approved, the reason for the disapproval.(B)CorrespondenceEach report under paragraph (1) shall include copies of any correspondence provided to the applicant in accordance with section 3202(d).CWi-Fi on School Buses3301.E-rate support for school bus Wi-Fi(a)Rulemaking(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall commence a rulemaking to make the provision of Wi-Fi access on school buses eligible for support under the E-rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations.(2)Eligible recipientsNotwithstanding section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)), the Commission shall provide in the rulemaking under paragraph (1) for State educational agencies, educational service agencies, and local educational agencies to be eligible to receive the support described in such paragraph.(b)DefinitionsIn this section:(1)School busThe term school bus means a passenger motor vehicle that is—(A)designed to carry a driver and not less than 5 passengers; and(B)used significantly to transport—(i)children enrolled in an early childhood education program to or from such program or an event related to such program; or(ii)students enrolled in an elementary school or secondary school to or from such school or an event related to such school.(2)Terms defined in Elementary and Secondary Education Act of 1965The terms early childhood education program, educational service agency, elementary school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). IVCommunity Broadband4001.State, local, public-private partnership, and co-op broadband servicesSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—(1)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)State, local, public-Private partnership, and co-Op advanced telecommunications capability and services(1)In generalNo State statute, regulation, or other State legal requirement may prohibit or have the effect of prohibiting any public provider, public-private partnership provider, or cooperatively organized provider from providing, to any person or any public or private entity, advanced telecommunications capability or any service that utilizes the advanced telecommunications capability provided by such provider.(2)Antidiscrimination safeguards(A)Public providersTo the extent any public provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such public provider shall apply its ordinances and rules without discrimination in favor of itself or any provider that it owns of services that utilize advanced telecommunications capability.(B)Public-private partnership providersTo the extent any State or local entity that is part of a public-private partnership provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such State or local entity shall apply its ordinances and rules without discrimination in favor of such public-private partnership provider or any provider that such State or local entity or public-private partnership provider owns of services that utilize advanced telecommunications capability.(3)Savings clauseNothing in this subsection shall exempt a public provider, public-private partnership provider, or cooperatively organized provider from any Federal or State telecommunications law or regulation that applies to all providers of advanced telecommunications capability or services that utilize such advanced telecommunications capability.; and(2)in subsection (e), as redesignated—(A)in the matter preceding paragraph (1), by striking this subsection and inserting this section;(B)by redesignating paragraph (2) as paragraph (3);(C)by inserting after paragraph (1) the following:(2)Cooperatively organized providerThe term cooperatively organized provider means an entity that is treated as a cooperative under Federal tax law and that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.; and(D)by adding at the end the following:(4)Public providerThe term public provider means a State or local entity that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.(5)Public-private partnership providerThe term public-private partnership provider means a public-private partnership, between a State or local entity and a private entity, that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.(6)State or local entityThe term State or local entity means a State or political subdivision thereof, any agency, authority, or instrumentality of a State or political subdivision thereof, or an Indian tribe (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)))..VBroadband Infrastructure Deployment5001.Broadband infrastructure deployment(a)DefinitionsIn this section:(1)Appropriate State agencyThe term appropriate State agency means a State governmental agency, or other State entity, that is recognized by the executive branch of the State as having the experience necessary to evaluate and facilitate the installation and operation of broadband infrastructure within the State.(2)BroadbandThe term broadband has the meaning given the term advanced telecommunications capability in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302).(3)Broadband conduitThe term broadband conduit means a conduit or innerduct for fiber optic cables (or successor technology of greater quality and speed) that supports the provision of broadband.(4)Broadband infrastructureThe term broadband infrastructure means any buried or underground facility and any wireless or wireline connection that enables the provision of broadband.(5)Broadband providerThe term broadband provider means an entity that provides broadband to any person or facilitates provision of broadband to any person, including, with respect to such entity—(A)a corporation, company, association, firm, partnership, nonprofit organization, or any other private entity;(B)a State or local broadband provider;(C)an Indian Tribe; and(D)a partnership between any of the entities described in subparagraphs (A), (B), and (C).(6)Covered highway construction project(A)In generalThe term covered highway construction project means, without regard to ownership of a highway, a project to construct a new highway or an additional lane for an existing highway, to reconstruct an existing highway, or new construction, including for a paved shoulder.(B)ExclusionsThe term covered highway construction project excludes any project—(i)awarded before the date on which regulations required under subsection (b) take effect;(ii)that does not include work beyond the edge of pavement or current paved shoulder; or(iii)that does not require excavation.(7)Dig once requirementThe term dig once requirement means a requirement designed to reduce the cost and accelerate the deployment of broadband by minimizing the number and scale of repeated excavations for the installation and maintenance of broadband conduit or broadband infrastructure in rights-of-way.(8)ProjectThe term project has the meaning given such term in section 101 of title 23, United States Code. (9)SecretaryThe term Secretary means the Secretary of Transportation.(10)StateNotwithstanding section 2(14), the term State has the meaning given such term in section 401 of title 23, United States Code.(11)State or local broadband providerThe term State or local broadband provider means a State or political subdivision thereof, or any agency, authority, or instrumentality of a State or political subdivision thereof, that provides broadband to any person or facilitates the provision of broadband to any person in that State.(12)Tribal governmentThe term Tribal government means the recognized governing body of an Indian Tribe or any agency, authority, or instrumentality of such governing body or such Indian Tribe.(b)Dig once requirementTo facilitate the installation of broadband infrastructure, the Secretary shall, not later than 9 months after the date of enactment of this Act, promulgate regulations to ensure that each State that receives funds under chapter 1 of title 23, United States Code, meets the following requirements:(1)Broadband planningThe State department of transportation, in consultation with appropriate State agencies, shall—(A)identify a broadband coordinator, who may have additional responsibilities in the State department of transportation or in another State agency, that is responsible for facilitating the broadband infrastructure right-of-way efforts within the State; and(B)review existing State broadband plans, including existing dig once requirements of the State, municipal governments incorporated under State law, and Tribal governments within the State, to determine opportunities to coordinate projects occurring within or across highway rights-of-way with planned broadband infrastructure projects.(2)Notice of planned construction for broadband providers(A)NoticeThe State department of transportation, in consultation with appropriate State agencies, shall establish a process—(i)for the registration of broadband providers that seek to be included in the advance notification of, and opportunity to participate in, broadband infrastructure right-of-way facilitation efforts within the State; and(ii)to electronically notify all broadband providers registered under clause (i)—(I)of the State transportation improvement program on at least an annual basis; and(II)of projects within the highway right-of-way for which Federal funding is expected to be obligated in the subsequent fiscal year.(B)WebsiteA State department of transportation shall be considered to meet the requirements of subparagraph (A) if such State department of transportation publishes on a public website—(i)the State transportation improvement program on at least an annual basis; and(ii)projects within the highway right-of-way for which Federal funding is expected to be obligated in the subsequent fiscal year.(C)CoordinationThe State department of transportation, in consultation with appropriate State agencies, shall establish a process for a broadband provider to commit to installing broadband conduit or broadband infrastructure as part of any project.(3)Required installation of conduit(A)In generalThe State department of transportation shall install broadband conduit, in accordance with this paragraph, except as described in subparagraph (F), as part of any covered highway construction project, unless a broadband provider has committed to install broadband conduit or broadband infrastructure as part of such project in a process described under paragraph (2)(C). (B)Installation requirementsThe State department of transportation shall ensure that—(i)an appropriate number of broadband conduits, as determined in consultation with the appropriate State agencies, are installed along the highway of a covered highway construction project to accommodate multiple broadband providers, with consideration given to the availability of existing conduits;(ii)the size of each such conduit is consistent with industry best practices and is sufficient to accommodate potential demand, as determined in consultation with the appropriate State agencies;(iii)hand holes and manholes necessary for fiber access and pulling with respect to such conduit are placed at intervals consistent with standards determined in consultation with the appropriate State agencies (which may differ by type of road, topologies, and rurality) and consistent with safety requirements;(iv)each broadband conduit installed pursuant to this paragraph includes a pull tape and is capable of supporting fiber optic cable placement techniques consistent with best practices; and(v)is placed at a depth consistent with requirements of the covered highway construction project and best practices and that, in determining the depth of placement, consideration is given to the location of existing utilities and cable separation requirements of State and local electrical codes.(C)Guidance for the installation of broadband conduitThe Secretary, in consultation with the Assistant Secretary, shall issue guidance for best practices related to the installation of broadband conduit as described in this paragraph and of conduit and similar infrastructure for intelligent transportation systems (as such term is defined in section 501 of title 23, United States Code) that may utilize broadband conduit installed pursuant to this paragraph.(D)Access(i)In generalThe State department of transportation shall ensure that any requesting broadband provider has access to each broadband conduit installed pursuant to this paragraph, on a competitively neutral and nondiscriminatory basis, and in accordance with State permitting, licensing, leasing, or other similar laws and regulations.(ii)Fee scheduleThe State department of transportation, in consultation with appropriate State agencies, shall publish a fee schedule for a broadband provider to access conduit installed pursuant to this paragraph. Fees in such schedule—(I)shall be consistent with the fees established pursuant to section 224 of the Communications Act of 1934 (47 U.S.C. 224);(II)may vary by topography, location, type of road, rurality, and other factors in the determination of the State; and(III)may be updated not more frequently than annually.(iii)In-kind compensationThe State department of transportation may negotiate in-kind compensation with any broadband provider requesting access to broadband conduit installed under the provisions of this paragraph as a replacement for part or all of, but not to exceed, the relevant fee in the fee schedule described in clause (ii).(iv)Safety considerationsThe State department of transportation shall require of broadband providers a process for safe access to the highway right-of-way during installation and ongoing maintenance of the broadband fiber optic cables including a traffic control safety plan.(v)CommunicationA broadband provider with access to the conduit installed pursuant to this subsection shall notify and receive permission from the relevant agencies of State responsible for the installation of such broadband conduit prior to accessing any highway or highway right-of-way, in accordance with applicable Federal requirements.(E)Treatment of projectsNotwithstanding any other provision of law, broadband conduit and broadband infrastructure installation projects under this paragraph shall comply with section 113(a) of title 23, United States Code.(F)Waiver authority(i)In generalA State department of transportation may waive the required installation of broadband conduit for part or all of any covered highway construction project under this paragraph if, in the determination of the State—(I)broadband infrastructure, terrestrial broadband infrastructure, aerial broadband fiber cables, or broadband conduit is present near a majority of the length of the covered highway construction project;(II)the installation of conduit increases overall costs of a covered highway construction project by 1.5 percent or greater;(III)the installation of broadband conduit associated with covered highway construction project will not be utilized or connected to future broadband infrastructure in the next 20 years, in the determination of the State department of transportation, in consultation with appropriate State agencies and potentially affected local governments and Tribal governments;(IV)the requirements of this paragraph would require installation of conduit redundant with a dig once requirement of a local or Tribal government; (V)there exists a circumstance involving force majeure; or(VI)other relevant factors, as determined by the Secretary in consultation with the Assistant Secretary through regulation, warrant a waiver.(ii)Contents of waiverA waiver authorized under this subparagraph shall—(I)identify the covered highway construction project; and(II)include a brief description of the determination of the State for issuing such waiver. (iii)Availability of waiverA waiver authorized under this subparagraph shall be included in the plans, specifications, and estimates for the associated project, as long as such information is publicly available.(4)PriorityIf a State provides for the installation of broadband infrastructure or broadband conduit in the right-of-way of an applicable project under this subsection, the State department of transportation, along with appropriate State agencies, shall carry out appropriate measures to ensure that any existing broadband providers are afforded equal opportunity access, as compared to other broadband providers, with respect to the program under this subsection.(5)Consultation(A)In generalIn promulgating regulations required by this subsection or to implement any part of this section, the Secretary shall consult—(i)the Assistant Secretary;(ii)the Commission;(iii)State departments of transportation;(iv)appropriate State agencies;(v)agencies of local governments responsible for transportation and rights-of-way, utilities, and telecommunications and broadband;(vi)Tribal governments;(vii)broadband providers; and(viii)manufacturers of optical fiber, conduit, pull tape, and related items.(B)Broadband usersThe Secretary shall ensure that the entities consulted under clauses (iii) through (vi) of subparagraph (A) include rural areas and populations with limited access to broadband infrastructure.(C)Broadband providersThe Secretary shall ensure that the entities consulted under clause (vii) of subparagraph (A) include entities who provide broadband to rural areas and populations with limited access to broadband infrastructure.(6)Prohibition on unfunded mandate(A)In generalThis subsection shall apply only to projects for which Federal obligations or expenditures are initially approved on or after the date regulations required under this subsection take effect.(B)No mandateAbsent an available and dedicated Federal source of funding—(i)nothing in this subsection establishes a mandate or requirement that a State install broadband conduit in a highway right-of-way; and(ii)nothing in paragraph (3) shall establish any requirement for a State.(7)Rules of construction(A)State lawNothing in this subsection shall be construed to require a State to install or allow the installation of broadband conduit or broadband infrastructure—(i)that is otherwise inconsistent with what is allowable under State law; or(ii)where the State lacks the authority or property easement necessary for such installation.(B)No requirement for installation of mobile services equipmentNothing in this section shall be construed to require a State, a municipal government incorporated under State law, or an Indian Tribe to install or allow for the installation of equipment essential for the provision of commercial mobile services (as defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d))) or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)), other than broadband conduit and associated equipment described in paragraph (3)(B).(c)Relation to state dig once requirementsNothing in subsection (b) or any regulations promulgated under subsection (b) shall be construed to alter or supersede any provision of a State law or regulation that provides for a dig once requirement that includes similar or more stringent requirements to the provisions of subsection (b) and any regulations promulgated under subsection (b).(d)Dig once funding task force(1)EstablishmentThere is established an independent task force on funding the nationwide dig once requirement described in this section to be known as the Dig Once Funding Task Force (hereinafter referred to as the Task Force).(2)DutiesThe duties of the Task Force shall be to—(A)estimate the annual cost for implementing and administering a nationwide dig once requirement; and(B)propose and evaluate options for funding a nationwide dig once requirement described in this section that includes—(i)a discussion of the role and potential share of costs of—(I)the Federal Government;(II)State, local, and Tribal governments; and(III)broadband providers; and(ii)consideration of the role of existing dig once requirements of State, local, and Tribal governments and private broadband investment, with a goal to not discourage or disincentivize such dig once requirements or such investment.(3)Reports(A)Interim report and briefingNot later than 9 months after the date of enactment of this Act, the Task Force shall submit an interim report to Congress and provide briefings for Congress on the findings of the Task Force.(B)Final reportNot later than 12 months after the date of enactment of this Act, the Task Force shall submit a final report to Congress on the findings of the Task Force.(4)Members(A)AppointmentsThe Task Force shall consist of 14 members, consisting of—(i)the 2 co-chairs described in subparagraph (B); (ii)6 members jointly appointed by the Speaker and minority leader of the House of Representatives, in consultation with the respective Chairs and Ranking Members of the—(I)the Committee on Transportation and Infrastructure of the House of Representatives;(II)the Committee on Energy and Commerce of the House of Representatives; and(III)the Committee on Appropriations of the House of Representatives; and(iii)6 members jointly appointed by the majority leader and minority leader of the Senate, in consultation with the respective Chairs and Ranking Members of the—(I)the Committee on Environment and Public Works of the Senate;(II)the Committee on Commerce, Science, and Transportation of the Senate; and(III)the Committee on Appropriations of the Senate.(B)Co-chairsThe Task Force shall be co-chaired by the Secretary and the Assistant Secretary, or their designees.(C)CompositionThe Task Force shall include at least—(i)1 representative from a State department of transportation;(ii)1 representative from a local government;(iii)1 representative from a Tribal government;(iv)1 representative from a broadband provider;(v)1 representative from a State or local broadband provider; (vi)1 representative from a labor union; and (vii)1 representative from a public interest organization.(D)Appointment deadlineMembers shall be appointed to the Task Force not later than 60 days after the date of enactment of this Act.(E)Effect of lack of appointment by appointment dateIf 1 or more appointments required under subparagraph (A) is not made by the appointment date specified in subparagraph (D), the authority to make such appointment or appointments shall expire and the number of members of the Task Force shall be reduced by the number equal to the number of appointments so expired.(F)TermsMembers shall be appointed for the life of the Task Force. A vacancy in the Task Force shall not affect its powers and shall be filled in the same manner as the initial appointment was made.(5)ConsultationsIn carrying out the duties required under this subsection, the Task Force shall consult, at a minimum—(A)the Commission;(B)agencies of States including—(i)State departments of transportation; and(ii)appropriate State agencies;(C)agencies of local governments responsible for transportation and rights of way, utilities, and telecommunications and broadband;(D)Tribal governments;(E)broadband providers and other telecommunications providers; (F)labor unions; and (G)State or local broadband providers and Tribal governments that act as broadband providers.(6)Additional provisions(A)Expenses for non-federal membersNon-Federal members of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.(B)StaffStaff of the Task Force shall comprise detailees with relevant expertise from the Department of Transportation and the National Telecommunications and Information Administration, or another Federal agency the co-chairpersons consider appropriate, with the consent of the head of the Federal agency, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(C)Administrative assistanceThe Secretary and Assistant Secretary shall provide to the Task Force on a reimbursable basis administrative support and other services for the performance of the functions of the Task Force.(7)TerminationThe Task Force shall terminate not later than 90 days after issuance of the final report required under paragraph (3)(B).VIRepeal of Rule and Prohibition on Use of NPRM6001.Repeal of rule and prohibition on use of NPRM(a)Repeal of ruleThe Fourth Report and Order, Order on Reconsideration, Memorandum Opinion and Order, Notice of Proposed Rulemaking, and Notice of Inquiry in the matter of bridging the digital divide for low-income consumers, lifeline and link up reform and modernization, telecommunications carriers eligible for universal service support that was adopted by the Commission on November 16, 2017 (FCC 17–155), shall have no force or effect.(b)Rulemaking in reliance on universal service contribution methodology NPRM prohibitedBeginning on the date of the enactment of this Act, the Commission may not rely on the Notice of Proposed Rulemaking in the matter of universal service contribution methodology that was adopted by the Commission on May 15, 2019 (FCC 19–46), to satisfy the requirements of section 553 of title 5, United States Code, for adopting, amending, revoking, or otherwise modifying any rule (as defined in section 551 of such title) of the Commission.